Exhibit 10.2

 

3M COMPANY
2016 LONG-TERM INCENTIVE PLAN

 

STOCK OPTION AWARD AGREEMENT

 

Pursuant to the 3M Company 2016 Long-Term Incentive Plan (as amended from time
to time, the “Plan”), 3M Company (the “Company”) granted to the participant
listed below (“Participant”) the stock option described below (the “Option”). 
The Option is subject to the terms and conditions set forth in this Stock Option
Award Agreement, any special terms and conditions for Participant’s country set
forth in Appendix A hereto (the “Appendix”) and the Plan.  This Stock Option
Award Agreement and the Appendix are referred to, collectively, as this
“Agreement.”  The Plan and the Appendix are incorporated into this Stock Option
Award Agreement by reference.

 

Participant:

 

 

 

 

 

Grant Date:

 

 

 

 

 

Exercise Price per Share:

 

US$

 

 

 

Shares Subject to the Option:

 

 

 

 

 

Final Expiration Date:

 

 

 

 

 

Type of Option:

 

Nonqualified Stock Option

 

 

 

Vesting Schedule:

 

Subject to the terms and conditions of this Agreement and the Plan, the Option
shall vest and become exercisable as follows:

 

 

 

 

 

Vesting Date

 

Percentage of Shares
Subject to the Option Becoming
Vested and Exercisable

 

 

 

 

 

 

 

 

 

[Vesting terms to be determined.]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Except as provided in Sections 1.2 and 1.5 of this Stock Option Award Agreement,
in the Appendix, or as otherwise provided by the Administrator, in no event
shall the Option vest and become exercisable for any additional Shares following
Participant’s Termination of Service.

 

 

ELECTRONIC ACCEPTANCE OF AWARD:

 

By clicking on the “ACCEPT” box on the “Grant Terms and Agreement” page, you
agree to be bound by the terms and conditions of this Agreement and the Plan. 
You acknowledge that you have reviewed and fully understand all of the
provisions of this Agreement and the Plan, and have had the opportunity to
obtain advice of counsel prior to accepting the grant of the Option pursuant to
this Agreement.  You hereby agree to accept as binding, conclusive and final all
decisions or interpretations of the Administrator upon any questions arising
under the Plan or relating to the Option.

 

--------------------------------------------------------------------------------


 

ARTICLE I.
PERIOD OF EXERCISABILITY

 

1.1                               Commencement of Exercisability.  The Option
will vest and become exercisable according to the vesting schedule set forth
above (the “Vesting Schedule”), except that any fraction of a Share as to which
the Option would be vested or exercisable will be accumulated and will vest and
become exercisable only when a whole Share has accumulated.  Except as otherwise
provided by the Administrator (or its delegate) or as otherwise provided for in
the Plan or this Agreement with respect to Participant’s Termination of Service
by reason of Participant’s Disability[ or Retirement], the Option will
immediately expire and be forfeited as to any portion that is not vested and
exercisable as of Participant’s Termination of Service.

 

For purposes of this Article I, the term “Disability” shall have the meaning
given to such term in Treasury Regulation section 1.409A-3(i)(4).

 

1.2                               Special Vesting Provisions.  Notwithstanding
anything to the contrary in Section 1.1 or the Vesting Schedule, the Option
shall continue to vest and become exercisable, or vest and become exercisable on
an accelerated basis, under the following circumstances:

 

(a)                                 If Participant’s Termination of Service
occurs by reason of Participant’s Disability[ or Retirement], the Option shall
continue to vest and become exercisable pursuant to the Vesting Schedule, as if
Participant had not incurred a Termination of Service, subject to accelerated
vesting pursuant to clause (b) of this Section 1.2.  [Notwithstanding the
preceding sentence, if the Company receives an opinion of counsel that there has
been a legal judgment and/or legal development in Participant’s jurisdiction
that likely would result in the favorable Retirement treatment that otherwise
would apply to the Option pursuant to this Section 1.2(a) being deemed unlawful
and/or discriminatory, then the Company will not apply this favorable Retirement
treatment at the time of Participant’s Termination of Service and the Option
will be treated as it would under the rules that otherwise would have applied if
Participant’s Termination of Service did not qualify as a Retirement.]

 

(b)                                 If Participant’s Termination of Service
occurs by reason of death or Participant dies following the date of
Participant’s Termination of Service by reason of Participant’s Disability[ or
Retirement], the Option shall vest and become fully exercisable as of the date
of death.

 

1.3                               Duration of Exercisability.  The Vesting
Schedule is cumulative.  Any portion of the Option which vests and becomes
exercisable will remain vested and exercisable until the termination of the
Option.  The Option will be forfeited immediately upon its termination.

 

1.4                               Termination of Option.  The Option may not be
exercised to any extent by anyone after, and will terminate and cease to be
exercisable on, the first of the following to occur:

 

(a)                                 The Final Expiration Date set forth on the
first page of this Agreement;

 

(b)                                 The expiration of ninety (90) days following
the date of Participant’s Termination of Service, unless Participant’s
Termination of Service is for Misconduct or by reason of Participant’s death,
Disability[ or Retirement];

 

(c)                                  The expiration of two (2) years following
the date of Participant’s death (whether such death occurs before or after
Participant’s Termination of Service); or

 

2

--------------------------------------------------------------------------------


 

(d)                                 The execution of a written determination by
the Administrator or an authorized representative of the Company that
Participant engaged in an act of Misconduct (whether the execution of such
written determination occurs before or after Participant’s Termination of
Service).

 

1.5                               Effect of Change in Control.  Notwithstanding
anything to the contrary in the Vesting Schedule or Sections 1.1 through 1.4
(except Section 1.4(a), which shall remain applicable), in the event of a Change
in Control, the following provisions shall apply:

 

(a)                                 In the event of Participant’s Termination of
Service (i) by the Company or any Subsidiary other than as a result of
Participant’s Misconduct or (ii) by Participant for Good Reason, in either case,
within eighteen (18) months following a Change in Control, the Option shall
become fully exercisable as of the date of such Termination of Service and shall
expire on the first to occur of (x) the Final Expiration Date and (y) the date
that is six (6) months following such Termination of Service.

 

(b)                                 In the event that the Option is not assumed
or continued, or an equivalent award substituted for the Option, by the
successor corporation or a parent or subsidiary of the successor corporation in
a Change in Control, the Option shall become fully vested and exercisable
immediately prior to the consummation of such Change in Control and shall remain
outstanding until the Change in Control, subject to the Administrator’s
discretion to take any action with respect to the Option permitted under the
Plan.

 

For purposes of this Section 1.5, “Good Reason” means (i) a material diminution
in Participant’s position, authority, duties or responsibilities as in effect
immediately prior to the Change in Control, (ii) a material diminution in
Participant’s base salary or annual planned cash compensation, or (iii) a
material change in the geographic location at which Participant is required to
perform services for the Company or its Subsidiaries.

 

ARTICLE II.
EXERCISE OF OPTION

 

2.1                               Person Eligible to Exercise.  During the life
of Participant, only Participant or a permitted transferee may exercise the
Option. References to Participant, to the extent relevant in the context, will
include references to any such transferee approved by the Administrator pursuant
to the Plan. After Participant’s death, any exercisable portion of the Option
may, prior to the time the Option expires, be exercised by Participant’s
Designated Beneficiary to the extent permitted by the Company in accordance with
the terms of the Plan.

 

2.2                               Exercise.

 

(a)                                 Any exercisable portion of the Option or the
entire Option, if then wholly exercisable, may be exercised, in whole or in
part, according to the procedures in the Plan at any time prior to the time the
Option or portion thereof expires, except that the Option may only be exercised
for whole Shares.

 

(b)                                 Participant acknowledges that, except as
otherwise provided in the Appendix or determined by the Administrator, the
Option may be exercised automatically immediately prior to the expiration of its
full term under certain circumstances as set forth in Section 5.4(b) of the
Plan.

 

2.3                               Payment of Exercise Price. Payment of the
exercise price shall be by any of the following, or a combination thereof:

 

3

--------------------------------------------------------------------------------


 

(a)                                 By cash, check or wire transfer of
immediately available funds; provided that the Company may limit the use of one
of the foregoing methods if one or more of the methods below is permitted;

 

(b)                                 Delivery (including telephonically to the
extent permitted by the Company) of a notice that Participant has placed a
market sell order with a broker acceptable to the Company with respect to Shares
then issuable upon exercise of the Option, and that the broker has been directed
to deliver promptly to the Company funds sufficient to pay the exercise price;
provided that such amount is paid to the Company at such time as may be required
by the Company;

 

(c)                                  To the extent permitted by the
Administrator, delivery (either by actual delivery or attestation) of Shares
owned by Participant valued at their Fair Market Value on the date of delivery
(or such other date determined by the Administrator) and held by Participant for
such period of time (if any) as may be necessary to avoid adverse accounting
consequences; or

 

(d)                                 To the extent permitted by the
Administrator, surrendering Shares then issuable upon the Option’s exercise
valued at their Fair Market Value on the exercise date.

 

2.4                               Responsibility for Taxes.

 

(a)                                 Participant acknowledges that, regardless of
any action taken by the Company or, if different, Participant’s employer (the
“Employer”), the ultimate liability for all income tax, social insurance,
payroll tax, fringe benefit tax, payment on account or other tax-related items
related to Participant’s participation in the Plan and legally applicable to
Participant or deemed by the Company or the Employer in its discretion to be an
appropriate charge to Participant even if legally applicable to the Company or
the Employer (“Tax-Related Items”) is and remains Participant’s responsibility
and may exceed the amount actually withheld by the Company or the Employer.
Participant further acknowledges that the Company and/or the Employer (i) make
no representations or undertakings regarding the treatment of any Tax-Related
Items in connection with any aspect of the Option, including, but not limited
to, the grant, vesting or exercise of the Option, the subsequent sale of Shares
acquired upon exercise, and the receipt of any dividends; and (ii) do not commit
to and are under no obligation to structure the terms of the grant or any aspect
of the Option to reduce or eliminate Participant’s liability for Tax-Related
Items or achieve any particular tax result.  Further, if Participant is subject
to Tax-Related Items in more than one jurisdiction, Participant acknowledges
that the Company and/or the Employer (or former employer, as applicable) may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction.

 

(b)                                 Prior to the relevant taxable or tax
withholding event, as applicable, Participant agrees to assist the Company
and/or the Employer in satisfying any applicable withholding obligations for
Tax-Related Items.  In this regard, the Company and/or the Employer, or their
respective agents, at their discretion, may satisfy, or allow Participant to
satisfy, the withholding obligation with regard to all Tax-Related Items by any
of the following, or a combination thereof:

 

(i)                                     By cash, check or wire transfer of
immediately available funds; provided that the Company may limit the use of one
of the foregoing methods if one or more of the methods below is permitted;

 

(ii)                                  Delivery (including telephonically to the
extent permitted by the Company) of a notice that Participant has placed a
market sell order with a broker acceptable to the Company with respect to Shares
then issuable upon exercise of the Option, and that the broker has been

 

4

--------------------------------------------------------------------------------


 

directed to deliver promptly to the Company funds sufficient to satisfy the tax
obligation; provided that such amount is paid to the Company at such time as may
be required by the Company;

 

(iii)                               To the extent permitted by the
Administrator, delivery (either by actual delivery or attestation) of Shares
owned by Participant valued at their Fair Market Value on the date of delivery
(or such other date determined by the Administrator);

 

(iv)                              To the extent permitted by the Administrator,
surrendering Shares then issuable upon the Option’s exercise valued at their
Fair Market Value on the exercise date; or

 

(v)                                 By the deduction of such amount from other
compensation payable to Participant.

 

(c)                                  The Company and/or the Employer has the
right and option, but not the obligation, to treat Participant’s failure to
provide timely payment of any tax withholding with regard to all Tax-Related
Items as Participant’s election to satisfy all or a portion of the tax
withholding pursuant to Section 2.4(b) (iv) or (v) above, or a combination of
such sections.

 

(d)                                 Depending on the withholding method, the
Company and/or the Employer may withhold or account for Tax-Related Items by
considering applicable minimum statutory withholding amounts or other applicable
withholding rates, including maximum applicable rates, in which case Participant
may receive a refund of any over-withheld amount in cash through the Employer’s
normal payroll processes and will have no entitlement to the Common Stock
equivalent.  If the obligation for Tax-Related Items is satisfied by
surrendering Shares, solely for tax purposes and not intended to modify or
restrict in any way Section 4.2 of the Plan, Participant is deemed to have been
issued the full number of Shares subject to the exercised Option,
notwithstanding that a number of Shares are surrendered for the purpose of
paying the Tax-Related Items.

 

(e)                                  Finally, Participant agrees to pay to the
Company or the Employer any amount of Tax-Related Items that the Company or the
Employer may be required to withhold or account for as a result of Participant’s
participation in the Plan that cannot be satisfied by the means previously
described.  The Company may refuse to honor the exercise of the Option and/or
refuse to issue or deliver the Shares or the proceeds from the sale of the
Shares if Participant fails to comply with Participant’s obligations in
connection with the Tax-Related Items.

 

ARTICLE III.
OTHER PROVISIONS

 

3.1                               Nature of Grant.  In accepting the Option,
Participant understands, acknowledges, and agrees that:

 

(a)                                 the Plan is established voluntarily by the
Company, it is discretionary in nature and it may be modified, amended,
suspended or terminated by the Company at any time in accordance with its terms;

 

(b)                                 the grant of the Option is exceptional,
voluntary and occasional and does not create any contractual or other right to
receive future grants of options, or benefits in lieu of options, even if
options have been granted in the past;

 

(c)                                  all decisions with respect to future
options or other grants, if any, will be at the sole discretion of the
Administrator;

 

5

--------------------------------------------------------------------------------


 

(d)                                 the Option grant and participation in the
Plan shall not create a right to employment or be interpreted as forming or
amending an employment or service contract with the Company, the Employer, or
any other Subsidiary and shall not interfere with the ability of the Company,
the Employer or any other Subsidiary, as applicable, to terminate Participant’s
employment or service relationship (if any) at any time with or without cause;

 

(e)                                  Participant is voluntarily participating in
the Plan;

 

(f)                                   the Option and any Shares acquired under
the Plan, and the income and value of same, are not intended to replace any
pension rights or compensation;

 

(g)                                  the Option and any Shares acquired under
the Plan, and the income and value of same, are not part of normal or expected
compensation for purposes of calculating any severance, resignation,
termination, redundancy, dismissal, end of service payments, bonuses,
long-service awards, pension or retirement benefits, welfare benefits or other
similar payments;

 

(h)                                 the future value of the Shares underlying
the Option is unknown, indeterminable and cannot be predicted with certainty;

 

(i)                                     if the underlying Shares do not increase
in value, the Option will have no value;

 

(j)                                    if Participant exercises the Option and
acquires Shares, the value of such Shares may increase or decrease in value,
even below the exercise price;

 

(k)                                 no claim or entitlement to compensation or
damages shall arise from forfeiture of the Option resulting from Participant’s
Termination of Service (for any reason whatsoever, whether or not later found to
be invalid or in breach of employment laws in the jurisdiction where Participant
is employed or the terms of Participant’s employment agreement, if any);

 

(l)                                     for purposes of this Option, Termination
of Service will be deemed to have occurred as of the date Participant is no
longer actively providing services to the Company or any of its Subsidiaries
(regardless of the reason for such termination and whether or not later found to
be invalid or in breach of employment laws in the jurisdiction where Participant
is employed or the terms of Participant’s employment agreement, if any), and
unless otherwise expressly provided in this Agreement or determined by the
Administrator, (i) Participant’s right to vest in the Option, if any, will
terminate as of such date and will not be extended by any notice period (e.g.,
Participant’s period of service would not include any contractual notice period
or any period of “garden leave” or similar period mandated under employment laws
in the jurisdiction where Participant is employed or the terms of Participant’s
employment agreement, if any); and (ii) the period (if any) during which
Participant may exercise the Option after such Termination of Service will
commence on the date Participant ceases to actively provide services and will
not be extended by any notice period mandated under employment laws in the
jurisdiction where Participant is employed or the terms of Participant’s
employment agreement, if any; the Administrator shall have the exclusive
discretion to determine when Participant is no longer actively providing
services for purposes of the Option (including whether Participant may still be
considered to be providing services while on a leave of absence);

 

(m)                             unless otherwise agreed with the Company, the
Option and the Shares subject to the Option, and the income and value of same,
are not granted as consideration for, or in connection with, any services
Participant may provide as a director of a Subsidiary;

 

6

--------------------------------------------------------------------------------


 

(n)                                 unless otherwise provided in the Plan or by
the Administrator, the Option and the benefits evidenced by this Agreement do
not create any entitlement to have the Option or any such benefits transferred
to, or assumed by, another company, nor to be exchanged, cashed out or
substituted for, in connection with any corporate transaction affecting the
Common Stock;

 

(o)                                 the following provision shall not apply to
Employees in the State of California: In consideration of the grant of the
Option, and to the extent permitted by Applicable Law, Participant agrees not to
institute any claim against the Company, the Employer, or any other Subsidiary,
to waive Participant’s ability, if any, to bring such claim, and release the
Company, the Employer, and any other Subsidiary from any such claim; if,
notwithstanding the foregoing, any such claim is allowed by a court of competent
jurisdiction, then, by participating in the Plan, Participant shall be deemed
irrevocably to have agreed (i) not to pursue such claim and (ii) to execute any
and all documents necessary to request dismissal or withdrawal of such claim;
and

 

(p)                                 the following provisions apply if
Participant is providing services outside the United States:

 

(i)                                     the Option and any Shares acquired under
the Plan, and the income and value of same, are not part of normal or expected
compensation or salary for any purpose; and

 

(ii)                                  neither the Company, the Employer nor any
other Subsidiary shall be liable for any foreign exchange rate fluctuation
between Participant’s local currency and the United States Dollar that may
affect the value of the Option or any amounts due to Participant pursuant to the
exercise of the Option or the subsequent sale of any Shares acquired upon such
exercise.

 

3.2                               No Advice Regarding Grant.  The Company is not
providing any tax, legal or financial advice, nor is the Company making
recommendations regarding participation in the Plan, or Participant’s
acquisition or sale of the underlying Shares.  Participant understands and
agrees that Participant should consult with Participant’s own personal tax,
legal and financial advisors regarding participation in the Plan before taking
any action related to his or her Award(s).

 

3.3                               Data Privacy.  Participant hereby explicitly
and unambiguously consents to the collection, use and transfer, in electronic or
other form, of Participant’s personal data as described in this Agreement and
any other Option grant materials by and among, as applicable, the Employer, the
Company and its Subsidiaries for the purpose of implementing, administering and
managing the Plan.

 

Participant understands that the Company and the Employer may hold certain
personal information about Participant, including, but not limited to,
Participant’s name, home address, email address and telephone number, date of
birth, passport, social insurance number or other identification number, salary,
nationality, job title, any shares of stock or directorships held in the
Company, details of all stock options, restricted stock units or any other
entitlement to shares of stock awarded, canceled, exercised, vested, unvested or
outstanding in Participant’s favor (“Data”), for the purpose of implementing,
administering and managing the Plan.

 

Participant understands that Data will be transferred to Fidelity Investments,
or such other stock plan service provider as may be selected by the Company in
the future, which is assisting the Company with the implementation,
administration and management of the Plan.  Participant understands that the
recipients of the Data may be located in the United States or elsewhere, and
that the recipients’ country (e.g., the United States) may have different data
privacy laws and protections than Participant’s country.  Participant
understands that if Participant resides outside the United States Participant
may request a list with the names and addresses of any potential recipients of
the

 

7

--------------------------------------------------------------------------------


 

Data by contacting Participant’s local human resources representative. 
Participant authorizes the Company, Fidelity Investments and any other possible
recipients which may assist the Company (presently or in the future) with
implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the purpose of
implementing, administering and managing the Plan.  Participant understands that
Data will be held only as long as is necessary to implement, administer and
manage the Plan.  Participant understands that if Participant resides outside
the United States, Participant may, at any time, view Data, request information
about the storage and processing of Data, require any necessary amendments to
Data or refuse or withdraw the consents herein, in any case without cost, by
contacting in writing Participant’s local human resources representative. 
Further, Participant understands that Participant is providing the consents
herein on a purely voluntary basis.  If Participant does not consent, or if
Participant later seeks to revoke Participant’s consent, Participant’s
employment status or service with the Employer will not be affected; the only
consequence of refusing or withdrawing Participant’s consent is that the Company
may not be able to grant options or other equity awards to Participant or
administer or maintain such awards.  Therefore, Participant understands that
refusing or withdrawing Participant’s consent may affect Participant’s ability
to participate in the Plan.  For more information on the consequences of
Participant’s refusal to consent or withdrawal of consent, Participant
understands that Participant may contact Participant’s local human resources
representative.

 

3.4                               Transferability.  The Option is not
transferable, except by will or the laws of descent and distribution or as
permitted by the Administrator in accordance with the terms of the Plan.

 

3.5                               Adjustments.  Participant acknowledges that
the Option is subject to adjustment, modification and termination in certain
events as provided in this Agreement and the Plan.

 

3.6                               Defined Terms; Titles.  Capitalized terms not
defined in this Agreement have the meanings given to them in the Plan.  Titles
are provided herein for convenience only and are not to serve as a basis for
interpretation or construction of this Agreement.

 

3.7                               Conformity to Applicable Laws.  Participant
acknowledges that the Plan and this Agreement are intended to conform to the
extent necessary with all Applicable Laws and, to the extent Applicable Laws
permit, will be deemed amended as necessary to conform to Applicable Laws.

 

3.8                               Successors and Assigns.  The Company may
assign any of its rights under this Agreement to single or multiple assignees,
and this Agreement will inure to the benefit of the successors and assigns of
the Company.  Subject to the transfer provisions set forth in the Plan, this
Agreement will be binding upon and inure to the benefit of the heirs, legatees,
legal representatives, successors and assigns of the parties hereto.

 

3.9                               Entire Agreement and Imposition of Other
Terms. The Plan and this Agreement (including all exhibits and
appendices hereto) constitute the entire agreement of the parties and supersede
in their entirety all prior undertakings and agreements of the Company and
Participant with respect to the subject matter hereof.  Nonetheless, the Company
reserves the right to impose other requirements on Participant’s participation
in the Plan, on the Option and on any Shares acquired under the Plan, to the
extent the Company determines it is necessary or advisable for legal or
administrative reasons, and to require Participant to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing. 
In the event of any inconsistency between the Plan and this Agreement, the terms
of the Plan will control.

 

8

--------------------------------------------------------------------------------


 

3.10                        Severability.  In the event that any provision of
this Agreement is held illegal or invalid, the provision will be severable from,
and the illegality or invalidity of the provision will not be construed to have
any effect on, the remaining provisions of this Agreement.

 

3.11                        Waiver.  Participant acknowledges that a waiver by
the Company of breach of any provision of this Agreement shall not operate or be
construed as a waiver of any other provision of this Agreement, or of any
subsequent breach by Participant or any other person.

 

3.12                        Limitation on Participant’s Rights.  Participation
in the Plan confers no rights or interests other than as herein provided.  This
Agreement creates a contractual arrangement between the Company and Participant
only and shall not be construed as creating a trust for the benefit of
Participant.  Neither the Plan nor any underlying program, in and of itself, has
any assets.  Participant will have only the rights of a general unsecured
creditor of the Company with respect to amounts credited and benefits payable,
if any, with respect to the Option, and rights no greater than the right to
receive the Shares as a general unsecured creditor with respect to the Option,
as and when exercised pursuant to the terms hereof.

 

3.13                        Electronic Delivery and Acceptance.  The Company
may, in its sole discretion, decide to deliver any documents related to current
or future participation in the Plan by electronic means.  Participant hereby
consents to receive such documents by electronic delivery and agrees to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or a third party designated by the Company.

 

3.14                        Language. If Participant receives this Agreement or
any other document relating to the Plan translated into a language other than
English, and if the meaning of the translated version is different than the
English version, the English version will control.

 

3.15                        Foreign Asset/Account and Exchange Control and Tax
Reporting. Participant acknowledges that, depending on Participant’s country,
Participant may be subject to foreign asset/account, exchange control and/or tax
reporting requirements as a result of the acquisition, holding and/or transfer
of Shares or cash (including dividends received or the proceeds arising from the
sale of Shares) derived from participation in the Plan, in, to and/or from a
brokerage/bank account or legal entity located outside Participant’s country. 
The Applicable Laws of Participant’s country may require that Participant report
such accounts, assets, the balances therein, the value thereof and/or the
transactions related thereto to the applicable authorities in such country. 
Participant acknowledges that Participant is responsible for ensuring compliance
with any applicable foreign asset/account, exchange control and tax reporting
requirements and should consult Participant’s personal legal advisor on these
matters.

 

3.16                        Insider Trading Restrictions/Market Abuse Laws. 
Participant acknowledges that, depending on Participant’s country, Participant
may be subject to insider trading restrictions and/or market abuse laws, which
may affect Participant’s ability to acquire or sell Shares or rights to Shares
under the Plan during such times when Participant is considered to have “inside
information” regarding the Company (as defined by the laws in Participant’s
country).  Any restrictions under these laws or regulations are separate from
and in addition to any restrictions that may be imposed under any applicable
insider trading policy of the Company.  Participant acknowledges that
Participant is responsible for ensuring compliance with any applicable
restrictions and should consult Participant’s personal legal advisor on these
matters.

 

3.17                        Appendix.  Notwithstanding any provisions in this
Stock Option Award Agreement, the Option shall be subject to any special terms
and conditions set forth in the Appendix.  Specifically, in the event
Participant resides or relocates to one of the countries included in the
Appendix, the terms and conditions for such country will apply to Participant to
the extent the Company determines that the

 

9

--------------------------------------------------------------------------------


 

application of such terms and conditions is necessary or advisable for legal or
administrative reasons.  The Appendix constitutes a part of this Stock Option
Award Agreement.

 

3.18                        Governing Law and Venue.  This Agreement and the
Option will be governed by and interpreted in accordance with the laws of the
State of Delaware, disregarding the choice-of-law principles of the State of
Delaware and any other state requiring the application of a jurisdiction’s laws
other than the State of Delaware. For purposes of litigating any dispute
concerning the grant of the Option or this Agreement, Participant consents to
the jurisdiction of the State of Minnesota and agrees that such litigation shall
be conducted in the courts of Ramsey County, Minnesota, or the federal courts
for the United States for the District of Minnesota, where this grant is made
and/or to be performed.

 

* * * * *

 

10

--------------------------------------------------------------------------------


 

APPENDIX A

TO

STOCK OPTION AWARD AGREEMENT

 

Certain capitalized terms used but not defined in this Appendix A have the
meanings set forth in the Stock Option Award Agreement (the “Award Agreement”)
or, if not defined therein, the Plan.

 

Terms and Conditions

 

This Appendix includes additional terms and conditions that govern the Option
granted to Participant under the Plan if Participant resides in one of the
countries listed below.  If Participant is a citizen or resident of a country
other than the one in which Participant resides, is considered a resident of
another country for local law purposes or transfers employment and/or residency
between countries after the Grant Date, the Company shall determine, in its sole
discretion, to what extent the terms and conditions contained herein shall apply
to Participant.

 

Notifications

 

This Appendix also includes information regarding exchange controls and certain
other issues of which Participant should be aware with respect to Participant’s
participation in the Plan.  The information is based on the securities, exchange
control and other laws in effect in the respective countries as of April 2016. 
Such laws are often complex and change frequently.  As a result, the Company
strongly recommends that Participant not rely on the information in this
Appendix as the only source of information relating to the consequences of
Participant’s participation in the Plan because the information may become out
of date in the future.

 

In addition, the information contained herein is general in nature and may not
apply to Participant’s particular situation, and the Company is not in a
position to assure Participant of any particular result.  Accordingly,
Participant is advised to seek appropriate professional advice as to how the
relevant laws in Participant’s country may apply to Participant’s situation.

 

Finally, if Participant is a citizen or resident of a country other than the one
in which Participant is currently working, transfers employment and/or residency
to another country after the Grant Date, or is considered a resident of another
country for local law purposes, the information contained herein may not be
applicable to Participant.

 

ARGENTINA

 

Notifications

 

Securities Law Information.  Neither this Option nor the underlying Shares are
publicly offered or listed on any stock exchange in Argentina.  The offer is
private and not subject to the supervision of any Argentine governmental
authority.

 

Exchange Control Information. Depending upon the method of exercise chosen for
the Option, Participant may be subject to restrictions with respect to the
purchase and/or transfer of U.S. dollars pursuant to Argentine currency exchange
regulations. The Company reserves the right to restrict the methods of exercise
if required under Argentine laws.

 

Under current regulations adopted by the Argentine Central Bank (the “BCRA”),
Participant may purchase and remit foreign currency with a value of up to a
certain maximum per month for the purpose

 

--------------------------------------------------------------------------------


 

of acquiring foreign securities, including Shares under the Plan, without prior
approval from the BCRA. However, Participant must register the purchase with the
BCRA and execute and submit an affidavit to the entity selling the foreign
currency confirming that Participant has not purchased and remitted funds in
excess of the maximum during the relevant month.

 

Please note that exchange control regulations in Argentina are subject to
frequent change.  Participant should consult with his or her personal legal
advisor regarding any exchange control obligations that Participant may have
prior to exercising the Option or receiving proceeds from the sale of Shares or
dividends. Participant must comply with any and all Argentine currency exchange
restrictions, approvals and reporting requirements in connection with his or her
participation in the Plan.

 

AUSTRALIA

 

Notifications

 

Australian Tax Treatment.  The Plan is a plan to which Subdivision 83A-C of the
Income Tax Assessment Act 1997 (Cth) applies (subject to the conditions in that
Act).

 

Exchange Control Information.  Exchange control reporting is required for cash
transactions exceeding a certain threshold and international fund transfers. 
Participant understands that the Australian bank assisting with the transaction
may file the report on Participant’s behalf.  If there is no Australian bank
involved in the transfer, Participant will be required to file the report. 
Participant should consult with his or her personal advisor to ensure proper
compliance with applicable reporting requirements in Australia.

 

AUSTRIA

 

Notifications

 

Exchange Control Information.  If Participant holds Shares acquired under the
Plan outside Austria (even if held outside of Austria with an Austrian bank),
Participant understands that Participant may need to submit an annual report to
the Austrian National Bank using the form “Standmeldung/Wertpapiere.” 
Exemptions apply if the value of the Shares held outside Austria as of
December 31 does not exceed certain thresholds.  If the thresholds are exceeded,
annual or quarterly reporting obligations are imposed.  If applicable, the
deadline for filing the annual report is January 31 of the following year and
the deadline for the quarterly report is the 15th of the month following the end
of the respective quarter.

 

When the Shares are sold or dividends are paid on such Shares, there may be
exchange control obligations if the cash received is held outside Austria, as a
separate reporting requirement applies to any non-Austrian cash accounts.  If
the transaction volume of all of Participant’s cash accounts abroad exceeds a
certain threshold, the movements and the balance of all accounts must be
reported monthly, as of the last day of the month, on or before the 15th day of
the following month, using the form “Meldungen SI-Forderungen und/oder
SI-Verpflichtungen.”

 

BELGIUM

 

Notifications

 

Foreign Asset/Account Reporting Information.  Belgian residents are required to
report any security (e.g., Shares acquired under the Plan) or bank account held
outside of Belgium on their annual tax return.  In a separate report, they will
be required to provide the National Bank of Belgium with certain details

 

A-2

--------------------------------------------------------------------------------


 

regarding such foreign accounts (including the account number, bank name and
country in which any such account was opened).

 

BRAZIL

 

Terms and Conditions

 

Compliance with Law.  By accepting the Option, Participant acknowledges and
agrees to comply with applicable Brazilian laws and to pay any and all
applicable taxes associated with the exercise of the Option, the receipt of any
dividends, and the sale of the Shares acquired under the Plan.

 

Labor Law Acknowledgment.  By accepting and/or exercising the Option,
Participant agrees that Participant is (i) making an investment decision,
(ii) Participant may exercise the Option only if the vesting conditions are met
and (iii) the value of the underlying Shares is not fixed and may increase or
decrease in value without compensation.

 

Notifications

 

Exchange Control Information.  If Participant is a Brazilian resident,
Participant must submit an annual or quarterly declaration of assets and rights
held outside of Brazil to the Central Bank of Brazil if the aggregate value of
such assets and rights exceeds certain thresholds.  Assets and rights that must
be reported include Shares acquired under the Plan.

 

Tax on Financial Transaction (IOF).  Payments to foreign countries (including
the payment of the exercise price) and repatriation of funds into Brazil and the
conversion between BRL and USD associated with such fund transfers may be
subject to the Tax on Financial Transactions.  It is Participant’s
responsibility to comply with any applicable Tax on Financial Transactions
arising from Participant’s participation in the Plan.  Participant should
consult with his or her personal tax advisor for additional details.

 

BULGARIA

 

Notifications

 

Exchange Control Information.  If Participant exercises the Option through a
cash exercise method, in order to remit funds out of Bulgaria, he or she will
need to declare the purpose of the remittance to the local bank that is
transferring the funds abroad.  If the amount Participant wishes to transfer
exceeds a certain threshold, he or she will need to complete a standard form
statistical declaration and provide it to the bank involved in the money
transfer.  Participant should check with his or her local bank on the
requirements for the information or documents that have to be provided.

 

If Participant exercises the Option by way of a cashless exercise method, the
declaration described in the preceding paragraph will not be required because no
funds will be remitted out of Bulgaria.

 

CANADA

 

Terms and Conditions

 

Language Consent.  If Participant is a resident of Quebec, the following
provision will apply to Participant:

 

A-3

--------------------------------------------------------------------------------


 

The parties acknowledge that it is their express wish that the Agreement, as
well as all documents, notices and legal proceedings entered into, given or
instituted pursuant hereto or relating directly or indirectly hereto, be drawn
up in English.

 

Consentement relatif à la langue utilisée.  Les parties reconnaissent avoir
exigé la rédaction en anglais de cette convention, ainsi que de tous documents,
avis et procédures judiciaires, exécutés, donnés ou intentés en vertu de, ou
liés directement ou indirectement à, la présente convention.

 

Data Privacy.  This provision supplements Section 3.3 of the Award Agreement:

 

If Participant is a resident of Quebec, Participant authorizes the Company and
the Company’s representatives to discuss with and obtain all relevant
information from all personnel (professional or not), involved in the
administration and operation of the Plan.  Participant further authorizes the
Company and the Employer to disclose and discuss Participant’s participation in
the Plan with their advisors.  Participant also authorizes the Company and the
Employer to record such information and to keep such information in
Participant’s employee file.

 

Form of Payment.  This provision supplements Sections 2.3 and 2.4 of the Award
Agreement:

 

Notwithstanding any discretion in the Plan, if Participant is a resident of
Canada, Participant is prohibited from paying the exercise price or any
Tax-Related Items by the method set forth in Section 2.3(c) or (d) or
Section 2.4(c) of the Award Agreement.

 

Exercise of Option.  Section 2.2(b) of the Award Agreement and Section 5.4(b) of
the Plan shall not apply to Participants resident in Canada, unless otherwise
determined by the Administrator.

 

Notifications

 

Securities Law Information.  Participant understands that Participant is
permitted to sell Shares acquired pursuant to the Plan through the designated
broker appointed under the Plan, if any, provided the sale of the Shares
acquired pursuant to the Plan takes place outside of Canada through the
facilities of a stock exchange on which the Shares are listed (i.e., the New
York Stock Exchange).

 

Foreign Asset/Account Reporting Information.  If Participant is a Canadian
resident, Participant may be required to report his or her foreign property on
form T1135 (Foreign Income Verification Statement) if the total cost of the
foreign property exceeds a certain threshold at any time in the year.  Foreign
property includes Shares acquired under the Plan and may include the Option. 
The Option must be reported—generally at a nil cost—if the cost threshold is
exceeded because of other foreign property Participant holds.  If Shares are
acquired, their cost generally is the adjusted cost base (“ACB”) of the Shares. 
The ACB ordinarily would equal the fair market value of the Shares at the time
of acquisition, but if Participant owns other Shares, this ACB may have to be
leveraged with the ACB of the other shares.  The form T1135 generally must be
filed by April 30 of the following year.  Participant should consult with his or
her personal advisor to ensure compliance with the applicable reporting
requirements.

 

CHILE

 

Terms and Conditions

 

Labor Law Acknowledgment.  The Option and any Shares acquired under the Plan,
and the income and value of same, shall not be considered as part of
Participant’s remuneration for purposes of determining

 

A-4

--------------------------------------------------------------------------------


 

the calculation base of future indemnities, whether statutory or contractual,
for years of service (severance) or in lieu of prior notice, pursuant to
Article 172 of the Chilean Labor Code.

 

Notifications

 

Securities Law Information.  This offer of the Option constitutes a private
offering of securities in Chile effective as of the Grant Date.  This offer of
the Option is made subject to general ruling n° 336 of the Chilean
Superintendence of Securities and Insurance (“SVS”).  The offer refers to
securities not registered at the securities registry or at the foreign
securities registry of the SVS, and, therefore, such securities are not subject
to oversight of the SVS.  Given that the Option and the underlying Shares are
not registered in Chile, the Company is not required to provide public
information about the Option or the Shares in Chile.  Unless the Option and/or
the Shares are registered with the SVS, a public offering of such securities
cannot be made in Chile.

 

Esta oferta de las Opciones constituye una oferta privada en Chile y se inicia
en la Fecha de la Oferta.  Esta oferta de las Opciones se acoge a las
disposiciones de la Norma de Carácter General N° 336 de la Superintendencia de
Valores y Seguros de Chile (“SVS”).  Esta oferta versa sobre valores no
inscritos en el Registro de Valores o en el Registro de Valores Extranjeros que
lleva la SVS, por lo que tales valores no están sujetos a la fiscalización de
ésta.  Por tratarse las Opciones de valores no registrados en Chile, no existe
obligación por parte de la Compañía de entregar en Chile información pública
respecto de las Opciones o sus Acciones.  Estos valores no podrán ser objeto de
oferta pública en Chile mientras no sean inscritos en el Registro de Valores
correspondiente.

 

Exchange Control Information. Exchange control regulations will apply if
Participant remits more than a certain amount upon exercise of the Option or if
Participant’s aggregate investments abroad exceed a certain maximum amount.

 

Please note that exchange control regulations in Chile are subject to change. 
Participant should consult with his or her personal legal advisor regarding any
exchange control obligations that Participant may have prior to exercising the
Option or receiving proceeds from the sale of Shares acquired under the Plan.

 

Tax Reporting and Registration Information. Participant must file Tax Form 1851
“Annual Sworn Statement Regarding Investments Held Abroad” in relation to any
Shares acquired under the Plan that are held abroad. In addition, if Participant
wishes to receive credit in Chile for any tax paid abroad on any dividends
received pursuant to the Shares, Participant must register the purchase of
Shares with the Chilean Internal Revenue Service (the “CIRS”) and also file Tax
Form 1853 “Annual Sworn Statement Regarding Credits for Taxes Paid Abroad.”
These forms must be submitted through the CIRS web page at www.sii.cl.

 

Registration of the purchase of Shares with the CIRS will also provide evidence
of the acquisition price of the Shares, which Participant will need when the
Shares are sold. It may also be possible for Participant to provide other
evidence in the form of the Agreement or a report of the exercise price and the
number of Shares purchased and sold; however, neither the Company nor Fidelity
Investments is under any obligation to provide Participant with such a report.
Participant should consult with his or her personal legal and tax advisors
regarding how to register with the CIRS (if desired).

 

A-5

--------------------------------------------------------------------------------


 

CHINA

 

Terms and Conditions

 

Form of Payment.  This provision supplements Section 2.3 of the Award Agreement:

 

Any Shares that Participant acquires at exercise of the Option (less amounts
required to be withheld to satisfy Tax-Related Items) will be credited to
Participant’s account in Participant trust or other account established under
the Plan.  Participant understands that these Shares must remain in such
Participant trust or other account until such time as Participant decides or is
required to sell them.

 

Forfeiture Upon Termination of Employment.  Notwithstanding anything to the
contrary in this Agreement, and to the extent not earlier exercised, forfeited,
expired, canceled or otherwise extinguished, the Option shall be forfeited on
the date that is six (6) months from the date of Termination of Service (for any
reason[, including Retirement]) and thereafter Participant shall have no
entitlement to the underlying Shares.

 

Immediate Sale of Shares Upon Termination of Employment.  Participant
understands and agrees that upon Participant’s Termination of Service, including
death, Disability[ or Retirement], Participant is required to and will promptly
sell all Shares acquired upon the exercise of the Option.  Any Shares not sold
at Participant’s direction within a reasonable period of time following the
termination of Participant’s employment, as determined by the Company in its
sole discretion, will be sold on Participant’s behalf pursuant to this
authorization.  In this case, the Company will be under no obligation to arrange
for such sale at any particular price.

 

Responsibility for Taxes.  Notwithstanding Section 2.4(c) of the Award
Agreement, if Participant fails to provide timely payment of any Tax-Related
Items, such failure shall be viewed as Participant’s express authorization
(without further action on Participant’s part) for the Company and/or the
Employer to satisfy all or any portion of the Tax-Related Items pursuant to
Section 2.4(b)(ii) of the Award Agreement or, if such withholding method is
deemed to be not in accordance with Applicable Laws, pursuant to 2.4(b)(v) of
the Award Agreement.

 

Repatriation of Sale Proceeds and Dividends (applies only to Employees subject
to exchange control restrictions in the People’s Republic of China, as
determined by the Company in its sole discretion). Participant understands and
agrees that, due to exchange control laws in China, Participant will be required
to immediately repatriate to the Approved Account described below the proceeds
from the sale of Shares that Participant acquires upon exercise of the Option. 
Participant also understands and agrees that this repatriation requirement also
applies to any dividends that are paid on such Shares, which must be repatriated
to China at the time and in the manner established by the Company.  Participant
further agrees that such proceeds and dividends must be transferred directly
from Participant trust or other account established under the Plan to the
dedicated foreign exchange account established by the Company or a Subsidiary in
China and approved by the State Administration of Foreign Exchange or its local
counterpart under applicable exchange control rules (the “Approved Account”)
before such proceeds and dividends can be remitted to Participant.  Participant
further agrees not to instruct or cause the Administrator to transfer such cash
proceeds and dividends to any person, broker or entity other than the Approved
Account.  Participant further agrees to cooperate with and comply with any other
requests made by the Company, the Employer or the Administrator in the future in
order to facilitate compliance with the exchange control requirements in China.
Participant undertakes to reimburse the Company and its Subsidiaries for any
penalties or other charges that they may incur resulting from any failure by
Participant to ensure compliance with the requirements set forth in this
paragraph.  Participant understands that, due to exchange control requirements
in China, the funds held on Participant’s behalf in

 

A-6

--------------------------------------------------------------------------------


 

the Approved Account may be converted from U.S. dollars into local currency only
once per calendar quarter, and that these funds may not be remitted to
Participant until this conversion occurs.  Finally, Participant understands and
agrees that neither the Company nor the Employer assume any liability for any
fluctuations in the U.S. dollar exchange rate between the time that Participant
acquires Shares upon the exercise of the Option, the time that dividends are
received with respect to such Shares, or the time Participant sells Shares
acquired under the Plan, either through a voluntary sale or a mandatory sale
arranged by the Company, and the time Participant receives the cash proceeds in
China through the Approved Account.

 

Exercise of Option.  Section 2.2(b) of the Award Agreement and Section 5.4(b) of
the Plan shall not apply to Participants resident in China, unless otherwise
determined by the Administrator.

 

COLOMBIA

 

Terms and Conditions

 

Labor Law Acknowledgment. Participant acknowledges that pursuant to Article 128
of the Colombian Labor Code, the Plan and related benefits do not constitute a
component of “salary” for any legal purpose.

 

Notifications

 

Securities Law Information. The Shares subject to the Option are not and will
not be registered in the Colombian registry of publicly traded securities
(Registro Nacional de Valores y Emisores) and therefore the Shares may not be
offered to the public in Colombia. Nothing in this document should be construed
as the making of a public offer of securities in Colombia.

 

Exchange Control Information.  Investments in assets located abroad (including
Shares) are subject to registration with the Bank of the Republic if
Participant’s aggregate investments held abroad (as of December 31 of the
applicable calendar year) equal or exceed a certain amount.  If funds are
remitted from Colombia through an authorized local financial institution, the
authorized financial institution will automatically register the investment. 
However, if Participant does not remit funds through an authorized financial
institution when Participant exercises the Option (e.g., because Participant
uses a cashless method of exercise), then Participant must register the
investment (assuming Participant’s accumulated financial investments held abroad
at year-end are equal to or exceed the threshold amount).  If Participant
immediately sells the Shares acquired through a cashless sell-all method of
exercise, then no registration is required because no funds are remitted from
Colombia and no Shares are held abroad.

 

COSTA RICA

 

There are no country-specific terms and conditions.

 

CZECH REPUBLIC

 

Notifications

 

Exchange Control Information.  The Czech National Bank (“CNB”) may require
Participant to fulfill certain notification duties in relation to the
acquisition of Shares and the opening and maintenance of a foreign account. 
Even in the absence of a request from the CNB Participant may need to report
foreign direct investments with a value exceeding a certain aggregate amount
and/or other foreign financial assets with a value in excess of a certain
maximum.  However, because exchange control regulations change frequently and
without notice, Participant should consult with his or her personal legal
advisor prior to the

 

A-7

--------------------------------------------------------------------------------


 

exercise of the Option and the sale of Shares to ensure compliance with current
regulations.  It is Participant’s responsibility to comply with any applicable
Czech exchange control laws.

 

DENMARK

 

Terms and Conditions

 

Danish Stock Option Act.  In accepting the Option, Participant acknowledges that
he or she has received an Employer Statement translated into Danish, which is
being provided to comply with the Danish Stock Option Act.  To the extent more
favorable to Participant and required to comply with the Stock Option Act, the
terms set forth in the Employer Statement will apply to Participant’s
participation in the Plan.

 

Notifications

 

Foreign Asset/Account Reporting Information.  If Participant establishes an
account holding Shares or an account holding cash outside Denmark, he or she
must report the account to the Danish Tax Administration.  The form which should
be used in this respect can be obtained from a local bank.  (These obligations
are separate from and in addition to the obligations described below.)

 

Securities/Tax Reporting Information.  If Participant holds Shares acquired
under the Plan in a brokerage account with a broker or bank outside Denmark
(this likely includes the participant trust), he or she is required to inform
the Danish Tax Administration about the account.  For this purpose, Participant
must file a Form V (Erklaering V) with the Danish Tax Administration.  The
Form V must be signed both by Participant and by the applicable broker or bank
where the account is held.  By signing the Form V, the broker or bank undertakes
to forward information to the Danish Tax Administration concerning the Shares in
the account without further request each year.  By signing the Form V,
Participant authorizes the Danish Tax Administration to examine the account.  In
the event that the applicable broker or bank with which the account is held does
not wish to, or, pursuant to the laws of the country in question, is not allowed
to assume such obligation to report, Participant acknowledges that he or she is
solely responsible for providing certain details regarding the foreign brokerage
account and Shares deposited therein to the Danish Tax Administration as part of
his or her annual income tax return.

 

In addition, if Participant opens a brokerage account (or a deposit account with
a U.S. bank) for the purpose of holding cash outside Denmark, he or she is also
required to inform the Danish Tax Administration about this account.  To do so,
Participant must file a Form K (Erklaering K) with the Danish Tax
Administration.  The Form K must be signed both by Participant and by the
applicable broker or bank where the account is held.  By signing the Form K, the
broker/bank undertakes an obligation, without further request each year, to
forward information to the Danish Tax Administration concerning the content of
the account.  By signing the Form K, Participant authorizes the Danish Tax
Administration to examine the account.  In the event that the applicable
financial institution (broker or bank) with which the account is held, does not
wish to, or, pursuant to the laws of the country in question, is not allowed to
assume such obligation to report, Participant acknowledges that he or she is
solely responsible for providing certain details regarding the foreign brokerage
or bank account to the Danish Tax Administration as part of Participant’s annual
income tax return.

 

DOMINICAN REPUBLIC

 

There are no country-specific terms and conditions.

 

A-8

--------------------------------------------------------------------------------


 

ECUADOR

 

There are no country-specific terms and conditions.

 

EGYPT

 

There are no country-specific terms and conditions.

 

EL SALVADOR

 

There are no country-specific terms and conditions.

 

ESTONIA

 

Terms and Conditions

 

Vesting Schedule.  This provision supplements the Vesting Schedule in the Award
Agreement:

 

Notwithstanding anything contrary in this Agreement, the Option will not vest
and become exercisable until the third anniversary of the Grant Date.

 

FRANCE

 

[Provisions to be included for grants not intended to be French-Qualified
Options):

 

Terms and Conditions

 

Consent to Receive Information in English.  By accepting the Agreement providing
for the terms and conditions of Participant’s grant, Participant confirms having
read and understood the documents relating to this grant (the Plan and this
Agreement) which were provided in English language.  Participant accepts the
terms of those documents accordingly.

 

En acceptant le Contrat d’Attribution décrivant les termes et conditions de
l’attribution, le participant confirme ainsi avoir lu et compris les documents
relatifs à cette attribution (le Plan U.S. et ce Contrat d’Attribution) qui ont
été communiqués en langue anglaise.  Le participant accepte les termes en
connaissance de cause.

 

Notifications

 

Foreign Asset/Account Reporting Information.  If Participant is a French
resident and holds Shares outside of France or maintains a foreign bank account,
Participant is required to report such to the French tax authorities when filing
Participant’s annual tax return.  Failure to comply could trigger significant
penalties.]

 

[Provisions to be included for grants intended to be French-Qualified Options):

 

Terms and Conditions

 

Type of Grant.  The Option is granted as a French-Qualified Option and is
intended to qualify for the special tax and social security treatment in France
under Section L. 225-177 to L. 225-186-1 of the French Commercial Code, as
amended.  The French-Qualified Option is granted subject to the terms and
conditions of the French Sub-Plan to the Plan (the “French Sub-Plan”).

 

A-9

--------------------------------------------------------------------------------


 

Certain events may affect the status of the Option as a French-Qualified Option
or the underlying Shares, and the French-Qualified Option or the underlying
Shares may be disqualified in the future.  The Company does not make any
undertaking or representation to maintain the qualified status of the
French-Qualified Option or of the underlying Shares.

 

Capitalized terms not defined herein, in the Award Agreement or the Plan shall
have the meanings ascribed to them in the French Sub-Plan.

 

Holding Periods for Managing Corporate Officers.  If on the Date of Grant the
French Participant qualifies as a managing corporate officer under French law
(“mandataires sociaux”) or any similar official capacity of the Company or a
Subsidiary, the French Participant may not sell 20% of the Shares acquired upon
exercise of the French-Qualified Option until the termination of such official
capacity, as long as this restriction is applicable to French-Qualified Options.

 

No Transfer of French-Qualified Option.  The French-Qualified Option may not be
sold, assigned, transferred, pledged, hypothecated, or otherwise disposed of in
any manner during a French Participant’s lifetime and upon death only in
accordance with Section 7 of the French Sub-Plan, and only to the extent
required by Applicable Laws (including the provisions of L. 225-177 to L.
225-186-1 of the French Commercial Code, as amended).

 

Term of the Option.  Notwithstanding anything in the Plan or Award Agreement,
the French-Qualified Option will expire nine years and six months from the Date
of Grant, unless sooner terminated, forfeited, or canceled in accordance with
the provisions of the Plan or Award Agreement.

 

Termination of Service Due to Death.  Notwithstanding anything in the Plan or
Award Agreement, in the event of Participant’s Termination of Service due to
death prior to the satisfaction of the vesting conditions set forth in the
Vesting Schedule of the Award Agreement, any portion of the French-Qualified
Option that has not vested as of such date will immediately vest and
Participant’s right under the French-Qualified Option may be exercised by
Participant’s legal heirs within six months of the date of death.  If
Participant’s heirs do not exercise the unexercised portion of the
French-Qualified Option within six months of the date of death, the unexercised
portion of the French-Qualified Option will terminate and be forfeited.

 

Consent to Receive Information in English.  By accepting the Agreement providing
for the terms and conditions of Participant’s grant, Participant confirms having
read and understood the documents relating to this grant (the Plan and this
Agreement) which were provided in English language.  Participant accepts the
terms of those documents accordingly.

 

En acceptant le Contrat d’Attribution décrivant les termes et conditions de
l’attribution, le participant confirme ainsi avoir lu et compris les documents
relatifs à cette attribution (le Plan U.S. et ce Contrat d’Attribution) qui ont
été communiqués en langue anglaise.  Le participant accepte les termes en
connaissance de cause.

 

Notifications

 

Foreign Asset/Account Reporting Information.  If Participant is a French
resident and holds Shares outside of France or maintains a foreign bank account,
Participant is required to report such to the French tax authorities when filing
Participant’s annual tax return.  Failure to comply could trigger significant
penalties.]

 

A-10

--------------------------------------------------------------------------------


 

FINLAND

 

There are no country-specific terms and conditions.

 

GERMANY

 

Notifications

 

Exchange Control Information.  Cross-border payments in excess of a certain
threshold must be reported monthly to the German Federal Bank (Bundesbank).  In
case of payments in connection with securities (including proceeds realized upon
the sale of Shares or the receipt of dividends), the report must be made by the
5th day of the month following the month in which the payment was received.  The
report must be filed electronically and the form of report (“Allgemeine
Meldeportal Statistik”) can be accessed via the Bundesbank’s website
(www.bundesbank.de), in both German and English.  Participant is responsible for
making this report.

 

GREECE

 

There are no country-specific terms and conditions.

 

GUATEMALA

 

Terms and Conditions

 

Language Consent.  By participating in the Plan, Participant acknowledges that
he or she is proficient in reading and understanding English and fully
understands the terms of the Plan and the Agreement.

 

HONG KONG

 

Terms and Conditions

 

Sale of Shares.  In the event the Option vests within six months of the Grant
Date, Participant agrees not to sell any Shares acquired upon exercise of the
Option prior to the six-month anniversary of the Grant Date.

 

Securities Law Notice.  WARNING:  The contents of this document have not been
reviewed by any regulatory authority in Hong Kong. Participant should exercise
caution in relation to the offer.  If Participant is in doubt about any of the
contents of this Agreement, or the Plan, Participant should obtain independent
professional advice.  Neither the Option nor the Shares acquired upon exercise
of the Option constitute a public offering of securities under Hong Kong law and
are available only to employees of the Company and its Subsidiaries.  The
Agreement, the Plan and other incidental materials (i) have not been prepared in
accordance with and are not intended to constitute a “prospectus” for a public
offering of securities under applicable securities legislation in Hong Kong and
(ii) are intended only for the personal use of each eligible employee of the
Company and its Subsidiaries and may not be distributed to any other person.

 

Nature of Scheme.  The Company specifically intends that the Plan will not be an
occupational retirement scheme for purposes of the Occupational Retirement
Schemes Ordinance.

 

HUNGARY

 

There are no country-specific terms and conditions.

 

A-11

--------------------------------------------------------------------------------


 

INDIA

 

Terms and Conditions

 

Cash Settlement.  The Company reserves the right to restrict Participant from
acquiring Shares at exercise of the Option.  Instead, the Company reserves the
right to require the Employer to make a payment to Participant in cash or its
equivalent of an amount equal to the difference between the value of Shares
subject to the Option at exercise and the Exercise Price.  Any references to the
issuance of Shares in any documents related to the Option shall not be
applicable in these circumstances.

 

Exercise of Option.  Section 2.2(b) of the Award Agreement and Section 5.4(b) of
the Plan shall not apply to Participants resident in India, unless otherwise
determined by the Administrator.

 

Notifications

 

Exchange Control Information. Due to Indian exchange control
restrictions, Indian residents are required to repatriate the proceeds from the
sale of Shares to India within ninety (90) days of receipt and any dividends
received in relation to the Shares within one hundred eighty (180) days of
payment. Participant should maintain any foreign inward remittance certificate
received from the bank where the foreign currency is deposited following any
repatriation of proceeds in the event that the Reserve Bank of India or the
Employer requests proof of repatriation. It is Participant’s responsibility to
comply with applicable exchange control laws in India.

 

Foreign Account/Asset Reporting Information.  Indian residents are required to
declare any foreign bank accounts and assets (including Shares acquired under
the Plan) on their annual tax returns.  Participant should consult with his or
her personal tax advisor to determine Participant’s reporting requirements.

 

INDONESIA

 

Notifications

 

Exchange Control Information.  If Participant remits funds into or out of
Indonesia, the Indonesian bank through which the transaction is made will submit
a report on the transaction to the Bank of Indonesia for statistical reporting
purposes.  For transactions of exceeding a certain threshold, a description of
the transaction must be included in the report.  Although the bank through which
the transaction is made is required to make the report, Participant must
complete a “Transfer Report Form.” The Transfer Report Form will be provided to
Participant by the bank through which the transaction is to be made.

 

IRELAND

 

There are no country-specific terms and conditions.

 

ISRAEL

 

Terms and Conditions

 

The following provisions apply to Participants who are or are deemed to be
residents of the State of Israel for tax purposes or are otherwise subject to
taxation in Israel with respect to the Option on the Grant Date.

 

A-12

--------------------------------------------------------------------------------


 

Capitalized terms used but not defined in these provisions or the Plan or the
Agreement shall have the meanings ascribed to them in the Israeli Sub-Plan to
the Plan (the “Israeli Sub-Plan”).

 

Trust Arrangement.  The Option is offered to Participant subject to, and in
accordance with, the terms of the Plan, the Israeli Sub-Plan, this Agreement and
the Trust Agreement.

 

The Option is intended to be a 102 Capital Gains Track Grant and qualify for 102
Capital Gains Track tax treatment.  Certain events may affect the status of the
Option and the Shares subject to the Option as qualified under Section 102 and
the Option and the Shares subject to the Option may be disqualified in the
future.  The Company does not make any undertaking or representation to maintain
the 102 Capital Gains Track status of the Option and the Shares subject to the
Option.

 

Participant agrees that, upon request of the Company or the Employer, he or she
will execute the 102 Capital Gains Track Grant acceptance prescribed by the
Company or the Trustee, according to the procedures and timeline set forth by
the Company and the Trustee (which may include executing this Agreement in
writing).  If Participant does not comply with any such request, the qualified
status of the Option and the Shares under Section 102 may not apply.

 

Nature of Grant.  The following provision supplements Section 3.1 (Nature of
Grant) of the Award Agreement:

 

By accepting the Option, Participant (a) acknowledges receipt of and represents
that he or she has read and is familiar with the Plan, the Israeli Sub-Plan, and
this Agreement; (b) accepts the Option subject to all of the terms and
conditions of Plan, the Israeli Sub-Plan, and this Agreement; and (c) agrees
that the Option, the Shares and any rights issued pursuant to the Option and the
Shares (other than cash dividends) will be issued to and deposited with the
Trustee and shall be held in trust for Participant’s benefit for the Required
Holding Period and as otherwise required by the ITO, the Rules and any ruling or
approval of the ITA pursuant to the terms of the ITO, the Rules and the Trust
Agreement.

 

Furthermore, by accepting the Option, Participant confirms that he or she is
familiar with the terms and provisions of Section 102, particularly the 102
Capital Gains Track described in subsection (b)(2) and (b)(3) thereof, and
agrees that he or she will not require the Trustee to release the Option or the
Shares to Participant, or to sell the Option or the Shares to a third party,
during the Required Holding Period, unless permitted to do so by the Company and
the ITO or the Rules.

 

The Company may in its sole discretion replace the Trustee from time to time and
instruct the transfer of all Option and Shares held or administered by such
Trustee at such time to its successor and the provisions of this Agreement shall
apply to the new Trustee.

 

Responsibility for Taxes.  The following provision supplements Section 2.4 of
the Award Agreement:

 

In the event the Option is exercised and Shares are to be issued to Participant
after the expiration of the Required Holding Period, the Shares issued upon
exercise shall either be (a) issued to and deposited with the Trustee to be held
in trust for Participant’s benefit, or (b) transferred to Participant directly
upon Participant’s request, provided that Participant first complies with his or
her obligations with respect to Tax-Related Items.  In the event that
Participant elects to have the Shares transferred to him or her without selling
such Shares, Participant shall become liable to pay taxes immediately in
accordance with the provisions of the ITO and Section 2.4 of the Award
Agreement, as supplemented by this provision.

 

The following provisions apply to Participants who permanently transfer to
Israel after the Grant Date who do not hold 102 Capital Gains Track Grants.

 

A-13

--------------------------------------------------------------------------------


 

Exercise Procedure; Responsibility for Taxes.  This provision supplements
Section 2.2 (Exercise) and 2.4 (Responsibility for Taxes) of the Award
Agreement:

 

To facilitate compliance with tax withholding obligations in Israel, the Company
reserves the right to require Participant to exercise the Option by means of a
“cashless-sell-all” method of exercise, whereby Participant delivers irrevocable
and unconditional instructions to Fidelity Investments, or such other stock plan
service provider as may be selected by the Company in the future (the
“Designated Broker”) to sell all Shares subject to the Option and deliver
promptly to the Company an amount sufficient to pay the exercise price and any
Tax-Related Items.

 

Alternatively, the Company reserves the right to (a) require Participant to sell
all Shares issued under this Agreement upon Participant’s Termination of
Service, or (b) maintain the Shares issued under this Agreement in an account
with the Designated Broker, until the Shares are sold.  By accepting this
Agreement, Participant authorizes the Company to instruct the Designated Broker,
to assist with the mandatory sale of such Shares (on Participant’s behalf
pursuant to this authorization) and Participant expressly authorizes the
Designated Broker to complete the sale of such Shares.  Participant agrees to
sign any forms and/or consents required by the Company or the Designated Broker
to effectuate the sale of the Shares.  Participant acknowledges that the
Designated Broker is under no obligation to arrange for the sale of the Shares
at any particular price.  Upon the sale of the Shares, the cash proceeds from
the sale of the Shares, less any brokerage fees or commissions and any
Tax-Related Items, will be delivered to Participant.

 

Notifications

 

Securities Law Information. This grant does not constitute a public offering
under the Securities Law, 1968.

 

ITALY

 

Terms and Conditions

 

Data Privacy.  The following provision replaces Section 3.3 of the Award
Agreement.

 

Participant understands that the Employer, the Company and any Subsidiary may
hold certain personal information about Participant, including, but not limited
to, name, home address, email address and telephone number, date of birth,
social insurance, passport or other identification number, salary, nationality,
job title, any Shares or directorships held in the Company or any Subsidiary,
details of all stock options, restricted stock units or any other entitlement to
Shares awarded, canceled, exercised, vested, unvested or outstanding in
Participant’s favor (“Data”), for the purpose of implementing, administering and
managing the Plan.

 

Participant also understands that providing the Company with Data is necessary
for the performance of the Plan and that Participant’s refusal to provide such
Data would make it impossible for the Company to perform its contractual
obligations and may affect Participant’s ability to participate in the Plan. The
Controller of personal data processing is 3M Company, with registered offices at
3M Center, St. Paul, Minnesota, United States of America, and pursuant to
Legislative Decree no. 196/2003, its Representative in Italy is Dario Caspani
with registered offices at 3M ITALIA S.p.A. — via S.BOVIO, 3 — 20090 SEGRATE —
MILANO, ITALY.

 

Participant understands that Data will not be publicized, but it may be
transferred to Fidelity Investments and such other banks, financial institutions
or brokers involved in the management and

 

A-14

--------------------------------------------------------------------------------


 

administration of the Plan.  Participant understands that Data may also be
transferred to the Company’s independent registered public accounting firm. 
Participant further understands that the Company and/or any Subsidiary will
transfer Data among themselves as necessary for the purpose of implementing,
administering and managing the Plan, and that the Company and/or any Subsidiary
may each further transfer Data to Fidelity Investments or any other third
parties assisting the Company in the implementation, administration and
management of the Plan, including any requisite transfer of Data to a broker or
other third party with whom Participant may elect to deposit any Shares acquired
under the Plan.  Such recipients may receive, possess, use, retain and transfer
Data in electronic or other form, for the purposes of implementing,
administering and managing the Plan.  Participant understands that these
recipients may be located in or outside the European Economic Area, such as in
the United States, or elsewhere.  Should the Company exercise its discretion in
suspending all necessary legal obligations connected with the management and
administration of the Plan, it will delete Data as soon as it has completed all
the necessary legal obligations connected with the management and administration
of the Plan.

 

Participant understands that Data processing related to the purposes specified
above shall take place under automated or non-automated conditions, anonymously
when possible, that comply with the purposes for which Data is collected and
with confidentiality and security provisions as set forth by applicable laws and
regulations, with specific reference to Legislative Decree no. 196/2003. The
processing activity, including communication, the transfer of Data abroad,
including outside of the European Economic Area, as herein specified and
pursuant to applicable laws and regulations, does not require Participant’s
consent hereto as the processing is necessary to the performance of contractual
obligations related to the implementation, administration and management of the
Plan.  Participant understands that, pursuant to Section 7 of the Legislative
Decree no. 196/2003, Participant has the right to, including but not limited to,
access, delete, update, correct or terminate for legitimate reason, the Data
processing.  Furthermore, Participant is aware that Data will not be used for
direct marketing purposes.  In addition, Data provided can be reviewed and
questions or complaints can be addressed by contacting Participant’s local human
resources representative.

 

Plan Document Acknowledgment.   By accepting the grant of the Option,
Participant acknowledges that he or she has received a copy of the Plan and the
Agreement and has reviewed the Plan and the Agreement in their entirety and
fully understands and accepts all provisions of the Plan and the Agreement. 
Participant further acknowledges that he or she has read and expressly approve
the following sections of the Agreement: “Termination of Option”;
“Responsibility for Taxes”; “Nature of Grant”; “Data Privacy” as replaced by the
above provision; and “Governing Law and Venue”.

 

Notifications

 

Foreign Asset/Account Reporting Information.  Italian residents who, at any time
during the fiscal year, hold foreign financial assets (such as cash, Shares or
options) which may generate income taxable in Italy are required to report such
assets on their annual tax returns or on a special form if no tax return is
due.  The same reporting duties apply to Italian residents who are beneficial
owners of the foreign financial assets pursuant to Italian money laundering
provisions, even if they do not directly hold the foreign asset abroad. 
Participant is advised to consult a personal legal advisor to ensure compliance
with applicable reporting requirements.

 

Foreign Asset Tax Information.  The value of the financial assets held outside
of Italy (including Shares) by Italian residents is subject to a foreign asset
tax.  The taxable amount will be the fair market value of the financial assets
(e.g., Shares acquired under the Plan) assessed at the end of the calendar year.

 

A-15

--------------------------------------------------------------------------------


 

JAPAN

 

Notifications

 

Exchange Control Information.  If Participant acquire Shares valued at more than
a certain threshold in a single transaction, Participant must file a Securities
Acquisition Report with the Ministry of Finance through the Bank of Japan within
20 days of the acquisition of the Shares.

 

In addition, if Participant pays more than a certain amount in a single
transaction for the acquisition of Shares when exercising the Option,
Participant must file a Payment Report with the Ministry of Finance through the
Bank of Japan within 20 days of the date that the payment is made.  The precise
reporting requirements vary depending on whether or not the relevant payment is
made through a bank in Japan.

 

Please note that a Payment Report is required independently from a Securities
Acquisition Report; therefore, Participant must file both a Payment Report and a
Securities Acquisition Report if the total amount that Participant pays in a
single transaction for exercising the Option and purchasing Shares exceeds
certain thresholds.

 

Foreign Asset/Account Reporting Information.  Japanese residents are required to
report details of any assets held outside of Japan as of December 31, including
Shares acquired under the Plan, to the extent such assets have a total net fair
market value exceeding a certain threshold.  Such report will be due by March 15
each year.  Participant is responsible for complying with this reporting
obligation if applicable to Participant and Participant should consult
Participant’s personal tax advisor in this regard.

 

KAZAKHSTAN

 

There are no country-specific terms and conditions.

 

KOREA

 

Notifications

 

Exchange Control Information.  If Participant remits funds out of South Korea to
pay the exercise price, Participant agrees to comply with any exchange control
requirements, including any necessary confirmation of the remittance of funds
with a foreign exchange bank in South Korea.  The foreign exchange bank may
require that Participant submit the following supporting documents evidencing
the nature of the remittance to the bank together with the confirmation
application: (i) the Agreement; (ii) the Plan; and (iii) Participant’s
certificate of employment.

 

Further, Korean residents who realize certain amounts from the sale of Shares or
the receipt of any dividends in a single transaction must repatriate the
proceeds to Korea within three years of the sale or receipt.

 

Foreign Asset/Account Reporting Information.  Korean residents must declare all
foreign financial accounts (i.e., non-Korean bank accounts, brokerage
accounts, etc.) to the Korean tax authority and file a report with respect to
such accounts if the monthly balance of such accounts exceeds a certain
threshold on any month-end during a calendar year.  Participant should consult
with his or her personal tax advisor to determine his or her personal reporting
obligations.

 

A-16

--------------------------------------------------------------------------------


 

LATVIA

 

Terms and Conditions

 

Vesting Schedule.  This provision supplements the Vesting Schedule in the Award
Agreement:

 

Notwithstanding anything contrary in this Agreement, the Option will not vest
and become exercisable until the third anniversary of the Grant Date.

 

LITHUANIA

 

There are no country-specific terms and conditions.

 

MALAYSIA

 

Terms and Conditions

 

The following provision replaces Section 3.3 of the Award Agreement:

 

Data Privacy.  Participant hereby explicitly, voluntarily and unambiguously
consents to the collection, use and transfer, in electronic or other form, of
Participant’s personal data as described in this Agreement and any other Option
grant materials by and among, as applicable, the Company and the Employer for
the purpose of implementing, administering and managing the Plan.

 

Participant may have previously provided the Company and Participant’s Employer,
and the same may hold certain personal information about Participant, including,
but not limited to, name, home address and telephone number, date of birth,
social insurance number or other identification number, salary, nationality, job
title, any shares of stock or directorships held in the Company, the fact and
condition of Participant’s participation in the Plan, details of all awards or
any other entitlement to shares of stock awarded, canceled, exercised, vested,
unvested or outstanding in Participant’s favor (“Data”), for the purpose of
implementing, administering and managing the Plan.

 

Participant also authorizes any transfer of Data to Fidelity Investments, or
such other stock plan service provider as may be selected by the Company in the
future, which is assisting the Company with the implementation, administration
and management of the Plan.  Participant acknowledges that the recipients of the
Data may be located in the United States or elsewhere, and that the recipients’
country (e.g., the United States) may have different data privacy laws and
protections than Participant’s country, which may not provide the same level of
protection to Data.  Participant understands that if Participant resides outside
the United States, Participant may request a list with the names and addresses
of any potential recipients of the Data by contacting Participant’s local human
resources representative.  Participant authorizes the Company, Fidelity
Investments and any other possible recipients which may assist the Company
(presently or in the future) with the implementation, administration and
management of the Plan, and any other possible recipients which may assist the
Company (presently or in the future) with implementing, administering and
managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the purposes of implementing, administering and
managing the Plan.  Participant understands that Data will be held only as long
as is necessary to implement, administer and manage the Plan.  Participant
understands that if Participant resides outside the United States, Participant
may, at any time, view Data, request additional information about the storage
and processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
Participant’s local human resources representative, Maniarasu Muniandy, whose
contact details are

 

A-17

--------------------------------------------------------------------------------


 

(phone number 603 7884 2840) and (email address mmuniandy@mmm.com).  Further,
Participant understands that Participant is providing the consents herein on a
purely voluntary basis.  If Participant does not consent, or if Participant
later seeks to revoke Participant’s consent, Participant’s service and career
with the Employer will not be affected; the only consequence of refusing or
withdrawing Participant’s consent is that the Company would not be able to grant
options or other equity awards to Participant or administer or maintain such
awards.  Therefore, Participant understands that refusing or withdrawing
Participant’s consent may affect Participant’s ability to participate in the
Plan.  For more information on the consequences of Participant’s refusal to
consent or withdrawal of consent, Participant understands that Participant may
contact Participant’s local human resources representative.

 

Bahasa Malaysia Translation

 

Anda dengan ini secara eksplicit, secara sukarela dan tanpa sebarang keraguan
mengizinkan pengumpulan, penggunaan dan pemindahan, dalam bentuk elektronik atau
lain-lain, data peribadi anda seperti yang dinyatakan dalam Perjanijiandan
apa-apa Perjanjian Opsyen Saham dan bahan geran yang lain oleh dan di antara,
sebagaimana yang berkenaan, Syarikat dan Majikan anda untuk tujuan membantu
dalam pelaksanaan, pentadbiran dan pengurusan Pelan tersebut.

 

Sebelum ini, anda mungkin telah membekalkan Syarikat dan Majikan anda yang
mungkin memegang, maklumat peribadi tertentu tentang anda, termasuk, tetapi
tidak terhad kepada, namanya , alamat rumah dan nombor telefon, tarikh lahir,
nombor insurans sosial atau nombor pengenalan lain, gaji, kewarganegaraan,
jawatan, apa-apa syer dalam saham atau jawatan pengarah yang dipegang dalam
Syarikat, fakta dan syarat-syarat penyertaan anda dalam Pelan, butir-butir semua
Anugerah atau apa-apa hak lain untuk syer dalam saham yang dianugerahkan,
dibatalkan, dilaksanakan, terletak hak, tidak diletak hak ataupun yang belum
dijelaskan bagi faedah anda, untuk tujuan melaksanakan, mentadbir dan
menguruskan Pelan tersebut (“Data”).

 

Anda juga memberi kuasa untuk membuat apa-apa pemindahan Data kepada Fidelity
Investments, atau pembekal perkhidmatan pelan saham lain yang dipilih oleh
Syarikat pada masa depan untuk membantu Syarikat dalam pelaksanaan, pentadbiran
dan pengurusan Pelan. Anda mengakui bahawa penerima-penerima Data ini mungkin
berada di Amerika Syarikat atau di tempat lain, dan bahawa negara penerima
(contohnya, Amerika Syarikat) mungkin mempunyai undang-undang privasi data dan
perlindungan yang berbeza daripada negara anda, yang mungkin tidak boleh memberi
tahap perlindungan yang sama kepada Data. Anda fahami bahawa sekiranya anda
menetap di luar Amerika Syarikat, anda boleh meminta senarai nama dan alamat
mana-mana penerima Data dengan menghubungi wakil sumber manusia tempatan anda.
Anda memberi kuasa kepada Syarikat, Fidelity Investments dan mana-mana penerima
lain yang mungkin membantu Syarikat (pada masa kini atau masa depan) untuk
melaksanakan, mentadbir dan menguruskan Pelan, dan mana-mana penerima lain yang
mungkin membantu Syarikat (pada masa kini atau masa depan) untuk melaksanakan,
mentadbir dan menguruskan Pelan untuk menerima, memiliki, menggunakan,
mengekalkan dan memindahkan Data, dalam bentuk elektronik atau lain-lain, dengan
tujuan untuk melaksanakan, mentadbir dan menguruskan Pelan tersebut. Anda fahami
bahawa Data akan dipegang hanya untuk tempoh yang diperlukan untuk melaksanakan,
mentadbir dan menguruskan Pelan tersebut. Anda fahami bahawa sekiranya anda
menetap di luar Amerika Syarikat, anda boleh, pada bila-bila masa, melihat data,
meminta maklumat tambahan mengenai penyimpanan dan pemprosesan Data, meminta
bahawa pindaan-pindaan dilaksanakan ke atas Data atau menolak atau menarik balik
persetujuan dalam ini, dalam mana-mana kes, tanpa kos, dengan menghubungi secara
bertulis wakil sumber manusia tempatan anda, Maniarasu Muniandy, di mana
butir-butir hubungannya adalah (phone number 603 7884 2840) and (email address
mmuniandy@mmm.com). Selanjutnya, anda memahami bahawa anda memberikan
persetujuan di sini secara sukarela. Jika anda tidak bersetuju, atau jika anda
kemudian membatalkan persetujuan anda,

 

A-18

--------------------------------------------------------------------------------


 

perkhidmatan dan kerjaya anda dengan Majikan anda tidak akan terjejas; satunya
akibat jika anda tidak bersetuju atau menarik balik persetujuan anda adalah
bahawa Syarikat tidak akan dapat memberikan Anugerah atau anugerah ekuiti lain
kepada anda atau mentadbir atau mengekalkan anugerah tersebut. Oleh itu, anda
fahami bahawa keengganan atau penarikan balik persetujuan anda boleh menjejaskan
keupayaan anda untuk mengambil bahagian dalam Pelan tersebut. Untuk maklumat
lanjut mengenai akibat keengganan anda untuk memberikan keizinan atau penarikan
balik keizinan, anda fahami bahawa anda boleh menghubungi wakil sumber manusia
tempatan anda.

 

Director Notification Obligation.   If Participant is a director of a Malaysian
Subsidiary, Participant is subject to certain notification requirements under
the Malaysian Companies Act 1965.  Among these requirements is an obligation to
notify the Malaysian Subsidiary in writing when Participant receives or disposes
of an interest (e.g., Options or Shares) in the Company or any related company. 
This notification must be made within 14 days of receiving or disposing of any
interest in the Company or any related company.

 

MEXICO

 

Terms and Conditions

 

Acknowledgment of the Agreement.  By participating in the Plan, Participant
acknowledges that he or she has received a copy of the Plan, has reviewed the
Plan in its entirety and fully understands and accepts all provisions of the
Plan.  Participants further acknowledges that he or she has read and expressly
approves the terms and conditions set forth in the Nature of Grant paragraph of
the Award Agreement, in which the following is clearly described and
established: (i) Participant’s participation in the Plan does not constitute an
acquired right; (ii) the Plan and Participant’s participation in the Plan are
offered by the Company on a wholly discretionary basis; (iii) Participant’s
participation in the Plan is voluntary; and (iv) the Company and its
Subsidiaries are not responsible for any decrease in the value of the Option
granted and/or the Shares issued under the Plan.

 

Labor Law Policy and Acknowledgment.  By participating in the Plan, Participant
expressly recognizes that 3M Company, with registered offices at 3M Center, St.
Paul, Minnesota 55144, USA, is solely responsible for the administration of the
Plan and that Participant’s participation in the Plan and acquisition of Shares
does not constitute an employment relationship between Participant and the
Company since Participant is participating in the Plan on a wholly commercial
basis.  Based on the foregoing, Participant expressly recognizes that the Plan
and the benefits that Participant may derive from participation in the Plan do
not establish any rights between Participant and the Company and do not form
part of the employment conditions and/or benefits provided by the Company and
any modification of the Plan or its termination shall not constitute a change or
impairment of the terms and conditions of Participant’s employment.

 

Participant further understands that Participant’s participation in the Plan is
as a result of a unilateral and discretionary decision of the Company;
therefore, the Company reserves the absolute right to amend and/or discontinue
Participant’s participation at any time without any liability to Participant.

 

Finally, Participant hereby declares that Participant does not reserve any
action or right to bring any claim against the Company for any compensation or
damages regarding any provision of the Plan or the benefits derived under the
Plan, and Participant therefore grants a full and broad release to the Company,
its Subsidiaries, branches, representation offices, its shareholders, officers,
agents or legal representatives with respect to any claim that may arise.

 

A-19

--------------------------------------------------------------------------------


 

Términos y Condiciones

 

Reconocimiento del Contrato.  Al participar en el Plan, usted reconoce que ha
recibido una copia del Plan, que ha revisado el Plan en su totalidad, y que
entiende y acepta en su totalidad, todas y cada una de las disposiciones del
Plan.  Asimismo reconoce que ha leído y aprueba expresamente los términos y
condiciones señalados en el párrafo titulado Naturaleza de la Oferta en el
Convenio, en lo que claramente se describe y establece lo siguiente: (i) su
participación en el Plan no constituye un derecho adquirido; (ii) el Plan y su
participación en el Plan son ofrecidos por la Compañía sobre una base
completamente discrecional; (iii) su participación en el Plan es voluntaria; y
(iv) la Compañía y sus Afiliadas no son responsables de ninguna por la
disminución en el valor de la Opción ofrecida y/o las Acciones distribuidas bajo
el Plan.

 

Política de Legislación Laboral y Reconocimiento.  Al participar en el Plan,
usted reconoce expresamente que 3M Company, con oficinas registradas en 3M
Center, St. Paul, Minnesota 55144, Estados Unidos de América, es la única
responsable por la administración del Plan, y que su participación en el Plan,
así como la adquisición de las Acciones, no constituye una relación laboral
entre usted y la Compañía, debido a que usted participa en el plan sobre una
base completamente mercantil.  Con base en lo anterior, usted reconoce
expresamente que el Plan y los beneficios que pudiera obtener por su
participación en el Plan, no establecen derecho alguno entre usted y la
Compañía, y no forman parte de las condiciones y/o prestaciones laborales que la
Compañía ofrece, y que las modificaciones al Plan o su terminación, no
constituirán un cambio ni afectarán los términos y condiciones de su relación
laboral.

 

Asimismo usted entiende que su participación en el Plan es el resultado de una
decisión unilateral y discrecional de la Compañía; por lo tanto, la Compañía se
reserva el derecho absoluto de modificar y/o suspender su participación en
cualquier momento, sin que usted incurra en responsabilidad alguna.

 

Finalmente, usted declara que no se reserva acción o derecho alguno para
interponer reclamación alguna en contra de la Compañía, por concepto de
compensación o daños relacionados con cualquier disposición del Plan o de los
beneficios derivados del Plan, y por lo tanto, usted libera total y ampliamente
de toda responsabilidad a la Compañía, a sus Afiliadas, sucursales, oficinas de
representación, sus accionistas, funcionarios, agentes o representantes legales,
con respecto a cualquier reclamación que pudiera surgir.

 

MOROCCO

 

Terms and Conditions

 

Cash Settlement.  The Company reserves the right to restrict Participant from
acquiring Shares at exercise of the Option.  Instead, the Company reserves the
right to require the Employer to make a payment to Participant in cash or its
equivalent of an amount equal to the difference between the value of Shares
subject to the Option at exercise and the exercise price.  Any references to the
issuance of Shares in any documents related to the Option shall not be
applicable in these circumstances.  In addition, in these circumstances,
Section 2.2(b) of the Award Agreement and Section 5.4(b) of the Plan shall not
apply.

 

A-20

--------------------------------------------------------------------------------


 

NETHERLANDS

 

Terms and Conditions

 

Cash Settlement.  The Company reserves the right to restrict Participant from
acquiring Shares at exercise of the Option.  Instead, the Company reserves the
right to require the Employer to make a payment to Participant in cash or its
equivalent of an amount equal to the difference between the value of Shares
subject to the Option at exercise and the exercise price.  Any references to the
issuance of Shares in any documents related to the Option shall not be
applicable in these circumstances.  In addition, in these circumstances,
Section 2.2(b) of the Award Agreement and Section 5.4(b) of the Plan shall not
apply.

 

Notifications

 

[g111611la07i001.gif]

 

NEW ZEALAND

 

Terms and Conditions

 

Shares Issued Upon Exercise.  Any Shares issued upon exercise of the Option
shall be Shares acquired by the Company on the New York Stock Exchange or
otherwise (i.e., treasury shares).

 

NORWAY

 

There are no country-specific terms and conditions.

 

PAKISTAN

 

Terms and Conditions

 

Cash Settlement.  The Company reserves the right to restrict Participant from
acquiring Shares at exercise of the Option.  Instead, the Company reserves the
right to require the Employer to make a payment to Participant in cash or its
equivalent of an amount equal to the difference between the value of Shares
subject to the Option at exercise and the exercise price.  Any references to the
issuance of Shares in any documents related to the Option shall not be
applicable in these circumstances.  In addition, in these circumstances,
Section 2.2(b) of the Award Agreement and Section 5.4(b) of the Plan shall not
apply.

 

PANAMA

 

Terms and Conditions

 

Securities Law Notice.  The grant of the Option and the issuance of Shares at
exercise are not subject to registration under Panamanian law as they are not
intended for the public, but solely for Participant’s benefit.

 

A-21

--------------------------------------------------------------------------------


 

PERU

 

Terms and Conditions

 

Securities Law Notice. The grant of the Option is considered a private offering
in Peru; therefore, it is not subject to registration in Peru.

 

Labor Law Acknowledgment.  By accepting the Option, Participant acknowledges
that the Option is being granted ex gratia with the purpose of rewarding
Participant.

 

PHILIPPINES

 

Terms and Conditions

 

Cash Settlement.  The Company reserves the right to restrict Participant from
acquiring Shares at exercise of the Option.  Instead, the Company reserves the
right to require the Employer to make a payment to Participant in cash or its
equivalent of an amount equal to the difference between the value of Shares
subject to the Option at exercise and the exercise price.  Any references to the
issuance of Shares in any documents related to the Option shall not be
applicable in these circumstances.  In addition, in these circumstances,
Section 2.2(b) of the Award Agreement and Section 5.4(b) of the Plan shall not
apply.

 

POLAND

 

Notifications

 

Foreign Asset/Account Reporting Information.  If Participant maintains bank or
brokerage accounts holding cash and foreign securities (including Shares)
outside of Poland, Participant will be required to report information to the
National Bank of Poland on transactions and balances in such accounts if the
value of such cash and securities exceeds a certain threshold.  If required,
such reports must be filed on a quarterly basis on special forms available on
the website of the National Bank of Poland.

 

Exchange Control Information.  The transfer of funds in excess of a certain
amount into or out of Poland must be made through a bank account in Poland. 
Participant understands that he or she is required to store all documents
connected with any foreign exchange transactions for a period of five years, as
measured from the end of the year in which such transaction occurred.

 

Participant should consult with his or her personal legal advisor to determine
what he or she must do to fulfill any applicable reporting/exchange control
duties.

 

PORTUGAL

 

Terms and Conditions

 

Consent to Receive Information in English.  Participant hereby expressly
declares that Participant has full knowledge of the English language and has
read, understood and fully accepted and agreed with the terms and conditions
established in the Plan and Agreement.

 

Conhecimento da Lingua.  Por meio do presente, eu declaro expressamente que tem
pleno conhecimento da língua inglesa e que li, compreendi e livremente aceitei e
concordei com os termos e condições estabelecidas no Plano e no Acordo.

 

A-22

--------------------------------------------------------------------------------


 

ROMANIA

 

Notifications

 

Exchange Control Information.  Any transfer of funds exceeding a certain amount
(whether via one transaction or several transactions that appear to be linked to
each other) must be reported to the National Office for Prevention and Control
of Money Laundering on specific forms by the relevant bank or financial
institution.  If Participant deposits proceeds from the sale of Shares or the
receipt of dividends in a bank account in Romania, Participant may be required
to provide the Romanian bank assisting with the transaction with appropriate
documentation explaining the source of the income.  Participant should consult
with his or her legal advisor to determine whether Participant will be required
to submit such documentation to the Romanian bank.

 

RUSSIA

 

Terms and Conditions

 

Cash Settlement.  The Company reserves the right to restrict Participant from
acquiring Shares at exercise of the Option.  Instead, the Company reserves the
right to require Participant’s Employer to make a payment to Participant in cash
or its equivalent of an amount equal to the difference between the value of
Shares subject to the Option at exercise and the Exercise Price.  Any references
to the issuance of Shares in any documents related to the Option shall not be
applicable in these circumstances.  In addition, in these circumstances,
Section 2.2(b) of the Award Agreement and Section 5.4(b) of the Plan shall not
apply.

 

Notifications

 

Securities Law Information.  This Agreement, the Plan and all other materials
Participant may receive regarding participation in the Plan do not constitute
advertising or an offering of securities in Russia.  Any issuance of Shares
under the Plan has not and will not be registered in Russia and hence the Shares
described in any Plan-related documents may not be offered or placed in public
circulation in Russia. In no event will Shares issued to Participant under the
Plan be delivered to Participant in Russia.

 

Exchange Control Information.  Under current exchange control regulations,
Participant must repatriate the cash proceeds resulting from sale of the Shares
acquired under the Plan to Russia.  Such proceeds must be initially credited to
Participant through a foreign currency account opened in Participant’s name at
an authorized bank in Russia.  After the funds are initially received in Russia,
they may be further remitted to a foreign bank in accordance with Russian
exchange control laws.  However, dividends can be held in a foreign currency
account at a foreign individual bank account opened in certain countries
(including the United States).

 

Participant is strongly advised to contact his or her personal advisor regarding
his or her obligations resulting from participation in the Plan as significant
penalties may apply in the case of non-compliance with exchange control
requirement and because such exchange control requirements may change.

 

Foreign Asset/Account Reporting Information.  Russian residents will be required
to notify the Russian tax authorities within one month of opening or closing a
foreign bank account or of changing any account details.  Russian residents are
also required to file with the Russian tax authorities reports of the
transactions in their foreign bank accounts.  Participant should consult with
his or her personal tax advisor for additional information about these reporting
obligations.

 

A-23

--------------------------------------------------------------------------------


 

Anti-Corruption Information.  Anti-corruption laws prohibit certain public
servants, their spouses and their dependent children from owning any foreign
source financial instruments (e.g., shares of foreign companies such as the
Company).  Accordingly, Participant should inform the Company if he or she is
covered by these laws because Participant should not hold Shares acquired under
the Plan.

 

Labor Law Information.  If Participant continues to hold Shares acquired at
exercise of the Option after an involuntary Termination of Service, Participant
may not be eligible to receive unemployment benefits in Russia.

 

SAUDI ARABIA

 

Terms and Conditions

 

Cash Settlement.  The Company reserves the right to restrict Participant from
acquiring Shares at exercise of the Option.  Instead, the Company reserves the
right to require the Employer to make a payment to Participant in cash or its
equivalent of an amount equal to the difference between the value of Shares
subject to the Option at exercise and the exercise price.  Any references to the
issuance of Shares in any documents related to the Option shall not be
applicable in these circumstances.  In addition, in these circumstances,
Section 2.2(b) of the Award Agreement and Section 5.4(b) of the Plan shall not
apply.

 

SINGAPORE

 

Terms and Conditions

 

Securities Law Notice.  The offer of the Plan, the grant of the Option, and the
issuance of the underlying Shares at exercise are being made pursuant to the
“Qualifying Person” exemption under section 273(1)(f) of the Securities and
Futures Act (Chapter 289, 2006 Ed.) (“SFA”).  The Plan has not been lodged or
registered as a prospectus with the Monetary Authority of Singapore. 
Participant should note that the Option is subject to section 257 of the SFA and
Participant will not be able to make any subsequent offer to sell or sale of the
Shares in Singapore, unless such offer or sale is made (1) after six (6) months
from the Grant Date or (2) pursuant to the exemptions under Part XIII Division
(1) Subdivision (4) (other than section 280) of the SFA.

 

Chief Executive Officer and Director Notification.  Participant understands and
acknowledges that if Participant is the Chief Executive Officer (“CEO”),
director, associate director or shadow director of a Singapore Subsidiary,
Participant is subject to certain notification requirements under the Singapore
Companies Act, regardless of whether Participant is a Singapore resident or
employed in Singapore.  Among these requirements is an obligation to notify the
Singapore Subsidiary in writing when Participant receives an interest (e.g.,
Options or Shares) in the Company.  In addition, Participant must notify the
Singapore Subsidiary when Participant sells Shares (including when Participant
sells Shares acquired under the Plan).  These notifications must be made within
two days of acquiring or disposing of any interest in the Company.  In addition,
a notification must be made of Participant’s interests in the Company within two
days of becoming the CEO, director, associate director or shadow director.

 

SOUTH AFRICA

 

Terms and Conditions

 

Cash Settlement.  The Company reserves the right to restrict Participant from
acquiring Shares at exercise of the Option.  Instead, the Company reserves the
right to require the Employer to make a

 

A-24

--------------------------------------------------------------------------------


 

payment to Participant in cash or its equivalent of an amount equal to the
difference between the value of Shares subject to the Option at exercise and the
exercise price.  Any references to the issuance of Shares in any documents
related to the Option shall not be applicable in these circumstances.  In
addition, in these circumstances, Section 2.2(b) of the Award Agreement and
Section 5.4(b) of the Plan shall not apply.

 

Notifications

 

Exchange Control Information.  Under current South African exchange control
policy, Participant understands that if Participant is a South African resident,
Participant may invest only a certain maximum amount per annum in offshore
investments, including in Shares.  This limit does not apply to non-resident
employees.  An annual discretionary allowance requires no prior authorization
but Participant understands that Participant must obtain tax clearance for the
amount exceeding the allowance up to the maximum threshold.  It is Participant’s
responsibility to ensure that Participant not exceed this limit and obtain the
necessary tax clearance for remittances exceeding the discretionary allowance. 
This limit is a cumulative allowance; therefore, Participant’s ability to remit
funds for a cash exercise will be reduced if Participant’s foreign investment
limit is utilized to make a transfer of funds offshore that is unrelated to the
Plan.  Participant acknowledge that if the limit will be exceeded as a result of
a cash exercise under the Plan, Participant may still participate in the Plan;
however, Participant will be required to immediately sell the Shares acquired
under the Plan and repatriate the proceeds to South Africa in order to ensure
that Participant not hold assets outside South Africa with a value in excess of
the permitted offshore investment allowance amount.

 

SPAIN

 

Terms and Conditions

 

Labor Law Acknowledgment.  The following provision supplements Section 3.1 of
the Award Agreement:

 

In accepting the Option, Participant acknowledges that Participant consents to
participation in the Plan and has received a copy of the Plan.

 

Except as provided in the Agreement or in the Plan, a Termination of Service for
any reason (including for the reasons listed below) will automatically result in
the forfeiture of any unvested Option; in particular, Participant understands
and agrees that, except as provided in the Agreement and the Plan, the Option
will be forfeited without entitlement to the underlying Shares or to any amount
as indemnification in the event of a Termination of Service prior to vesting by
reason of, including, but not limited to, resignation, disciplinary dismissal
with or without cause, individual or collective layoff with or without cause,
material modification of employment under Article 41 of the Worker’s Statute,
relocation under Article 40 of the Worker’s Statute, Article 50 of the Worker’s
Statute, Article 10.3 of Royal Decree 1382/1985 and unilateral withdrawal by the
Employer.

 

Furthermore, Participant understands that the Company has unilaterally,
gratuitously, and in its sole discretion decided to grant options under the Plan
to individuals who may be Employees throughout the world.  The decision is a
limited decision that is entered into upon the express assumption and condition
that any grant will not bind the Company or any Subsidiary, other than to the
extent set forth in the Agreement.  Consequently, Participant understands that
the Option is offered on the assumption and condition that the Option and any
Shares acquired under the Plan are not part of any employment contract (either
with the Company or any Subsidiary), and shall not be considered a mandatory
benefit, salary for any purposes (including severance compensation), or any
other right whatsoever.  In addition, Participant

 

A-25

--------------------------------------------------------------------------------


 

understands that this offer would not be made but for the assumptions and
conditions referred to above; thus, Participant acknowledges and freely accepts
that, should any or all of the assumptions be mistaken or should any of the
conditions not be met for any reason, then any grant of or right to the Option
shall be null and void.

 

Notifications

 

Securities Law Information. The Option does not qualify under Spanish
regulations as securities.  No “offer of securities to the public”, as defined
under Spanish law, has taken place or will take place in the Spanish territory.
The Agreement has not been nor will it be registered with the Comisión Nacional
del Mercado de Valores, and does not constitute a public offering prospectus.

 

Exchange Control Information.  Participant must declare the acquisition,
ownership and disposition of stock in a foreign company (including Shares
acquired under the Plan) to the Spanish Dirección General de Comercio e
Inversiones (the “DGCI”), the Bureau for Commerce and Investments, which is a
department of the Ministry of Economy and Competitiveness, for statistical
purposes.  Participant must also declare ownership of any Shares by filing a
Form D-6 with the Directorate of Foreign Transactions each January while the
Shares are owned.  In addition, the sale of Shares must also be declared on
Form D-6 filed with the DGCI in January, unless the sale proceeds exceed the
applicable threshold, or Participant holds 10% or more of the share capital of
the Company or other such amount that would entitle Participant to join the
Board, in which case the filing is due within one month after the sale.

 

Foreign Asset/Account Reporting Information.  Participant is required to
electronically declare to the Bank of Spain any security accounts (including
brokerage accounts held abroad), as well as the securities (including Shares
acquired under the Plan) held in such accounts, and any transactions carried out
with non-residents, if the value of the transactions for all such accounts
during the prior year or the balances in such accounts as of December 31 of the
prior year exceeds a certain threshold.  More frequent reporting is required if
such transaction value or account balance exceeds a higher threshold.  If
neither the total balances nor the total transactions with non-residents during
the relevant period exceeds a separate threshold, a summarized form of
declaration may be used.

 

In addition, to the extent Participant holds Shares and/or has bank accounts
outside of Spain with a value in excess of a certain amount (for each type of
asset) as of December 31, Participant will be required to report information on
such assets on his or her tax return for such year.  After such Shares and/or
accounts are initially reported, the reporting obligation will apply for
subsequent years only if the value of any previously reported Shares or accounts
increases by more than a certain amount as of each subsequent December 31.

 

SRI LANKA

 

Terms and Conditions

 

Cash Settlement.  The Company reserves the right to restrict Participant from
acquiring Shares at exercise of the Option.  Instead, the Company reserves the
right to require the Employer to make a payment to Participant in cash or its
equivalent of an amount equal to the difference between the value of Shares
subject to the Option at exercise and the exercise price.  Any references to the
issuance of Shares in any documents related to the Option shall not be
applicable in these circumstances.  In addition, in these circumstances,
Section 2.2(b) of the Award Agreement and Section 5.4(b) of the Plan shall not
apply.

 

A-26

--------------------------------------------------------------------------------


 

SWEDEN

 

There are no country-specific terms and conditions.

 

SWITZERLAND

 

Terms and Conditions

 

Securities Law Notice.  The grant of the Option is not intended to be a public
offer in Switzerland.  Because this is a private offering in Switzerland, the
Shares are not subject to registration in Switzerland.  Neither this document
nor any materials relating to the Shares constitute a prospectus as such term is
understood pursuant to article 652a of the Swiss Code of Obligations, and
neither this document nor any materials relating to the Shares may be publicly
distributed or otherwise made publicly available in Switzerland.  Neither this
document no any other offering or marketing material relating to the Option has
been or will be filed with, approved or supervised by any Swiss regulatory
authority (in particular, the Swiss Financial Supervisory Authority (FINMA)).

 

TAIWAN

 

Terms and Conditions

 

Securities Law Notice.  The offer of participation in the Plan is available only
for Employees.  The offer of participation in the Plan is not a public offer of
securities by a Taiwanese company.

 

Data Privacy.  The following provision supplements Section 3.3 of the Award
Agreement:

 

Participant hereby acknowledges having read and understood the terms regarding
the collection, processing and transfer of Data contained in Section 3.3 of the
Award Agreement and, by participating in the Plan, agrees to such terms.  In
this regard, upon request of the Company or the Employer, Participant agrees to
provide any executed data privacy consent form (or any other agreements or
consents that may be required by the Employer or the Company) that the Company
and/or the Employer may deem necessary under applicable data privacy laws,
either now or in the future.  Participant understands that he or she will not be
able to participate in the Plan if he or she fails to execute any such consent
or agreement.

 

Notifications

 

Exchange Control Information.  Taiwanese residents may acquire and remit foreign
currency (including proceeds from the sale of Shares) into and out of Taiwan up
to a certain amount per year.  Participant understands that if he or she is a
Taiwanese resident, and the transaction amount is exceeds a certain amount in a
single transaction, Participant may need to submit a foreign exchange
transaction form and provide supporting documentation to the satisfaction of the
remitting bank.

 

THAILAND

 

Notifications

 

Exchange Control Information.  If Participant remits funds out of Thailand to
exercise the Option, it is Participant’s responsibility to comply with
applicable exchange control laws.  Under current exchange control regulations,
Participant may remit funds out of Thailand up to a certain amount per year to
purchase Shares (and otherwise invest in securities abroad) by submitting an
application to an authorized

 

A-27

--------------------------------------------------------------------------------


 

agent, (i.e., a commercial bank authorized by the Bank of Thailand to engage in
the purchase, exchange and withdrawal of foreign currency).  The application
includes the Foreign Exchange Transaction Form, a letter describing the Option,
a copy of the Plan and related documents, and evidence showing the nexus between
the Company and the Employer.  If Participant uses a method of exercise that
does not involve remitting funds out of Thailand, this requirement does not
apply.

 

Further, Participant acknowledges that he or she is required to immediately
repatriate the proceeds from the sale of Shares or from any dividends paid on
such Shares to Thailand if the funds received in a single transaction exceed a
certain threshold.  Participant also will be required to either convert such
repatriated proceeds to Thai Baht or deposit the proceeds into a foreign
currency deposit account within 360 days of repatriation.  Participant must
specifically report the inward remittance to the Bank of Thailand on a foreign
exchange transaction form.  If Participant fails to comply with these
obligations, Participant may be subject to penalties assessed by the Bank of
Thailand.  Participant acknowledges that he or she should consult his or her
personal legal advisor prior to taking any action with respect to remittance of
proceeds related to the Plan into Thailand.  Participant is responsible for
ensuring compliance with all exchange control laws in Thailand.

 

TRINIDAD AND TOBAGO

 

Terms and Conditions

 

Cash Settlement.  The Company reserves the right to restrict Participant from
acquiring Shares at exercise of the Option.  Instead, the Company reserves the
right to require the Employer to make a payment to Participant in cash or its
equivalent of an amount equal to the difference between the value of Shares
subject to the Option at exercise and the exercise price.  Any references to the
issuance of Shares in any documents related to the Option shall not be
applicable in these circumstances.  In addition, in these circumstances,
Section 2.2(b) of the Award Agreement and Section 5.4(b) of the Plan shall not
apply.

 

TURKEY

 

Terms and Conditions

 

Securities Law Notice.  Under Turkish law, Participant is not permitted to sell
any Shares acquired under the Plan in Turkey.  The Shares are currently traded
on the New York Stock Exchange, which is located outside of Turkey, under the
ticker symbol “MMM” and the Shares may be sold through this exchange.

 

Financial Intermediary Obligation.  Participant acknowledges that any activity
related to investments in foreign securities (e.g., the sale of Shares) should
be conducted through a bank or financial intermediary institution licensed by
the Turkey Capital Markets Board and should be reported to the Turkish Capital
Markets Board.  Participant is solely responsible for complying with this
requirement and should consult with a personal legal advisor for further
information regarding any obligations in this respect.

 

UNITED ARAB EMIRATES

 

Terms and Conditions

 

Securities Law Notice.  The Option is granted under the Plan only to select
Employees and is in the nature of providing employee equity incentives in the
United Arab Emirates.  The Plan and the Agreement are intended for distribution
only to such Employees and must not be delivered to, or relied on by, any other
person.  Prospective purchasers of the securities offered should conduct their
own due

 

A-28

--------------------------------------------------------------------------------


 

diligence on the securities.  If Participant does not understand the contents of
the Plan and the Agreement, Participant should consult an authorized financial
adviser.  The Emirates Securities and Commodities Authority has no
responsibility for reviewing or verifying any documents in connection with the
Plan.  Neither the Ministry of Economy nor the Dubai Department of Economic
Development have approved the Plan or the Agreement nor taken steps to verify
the information set out herein, and have no responsibility for such documents.

 

UNITED KINGDOM

 

Terms and Conditions

 

Responsibility for Taxes.  This provision supplements Sections 2.3 and 2.4 of
the Award Agreement:

 

If payment or withholding of the income tax due in connection with the Option is
not made within ninety (90) days of the end of the tax year in which the event
giving rise to the income tax liability occurs or such other period specified in
Section 222(1)(c) of the U.K. Income Tax (Earnings and Pensions) Act 2003 (the
“Due Date”), the amount of any uncollected income tax will constitute a loan
owed by Participant to the Employer, effective on the Due Date.  Participant
agrees that the loan will bear interest at the then-current Official Rate of Her
Majesty’s Revenue and Customs (“HMRC”), it will be immediately due and
repayable, and the Company or the Employer may recover it at any time thereafter
by any of the withholding methods referred to in Section 2.4 of the Award
Agreement.

 

Notwithstanding the foregoing, if Participant is a director or executive officer
of the Company (within the meaning of Section 13(k) of the Act), Participant
will not be eligible for such a loan to cover the income tax liability.  In the
event that Participant is such a director or executive officer and the income
tax is not collected from or paid by Participant by the Due Date, the amount of
any uncollected income tax may constitute a benefit to Participant on which
additional income tax and national insurance contributions may be payable. 
Participant is responsible for reporting and paying any income tax due on this
additional benefit directly to HMRC under the self-assessment regime and for
paying the Company or the Employer (as applicable) for the value of any employee
national insurance contribution due on this additional benefit, which may be
collected from Participant by any of the withholding methods referred to in
Section 2.4 of the Award Agreement.

 

VENEZUELA

 

Terms and Conditions

 

Securities Law Notice.  The grant of the Option is personal, private, exclusive
and non-transferable and does not constitute a public offering under local law.

 

VIETNAM

 

Terms and Conditions

 

Cash Settlement.  The Company reserves the right to restrict Participant from
acquiring Shares at exercise of the Option.  Instead, the Company reserves the
right to require the Employer to make a payment to Participant in cash or its
equivalent of an amount equal to the difference between the value of Shares
subject to the Option at exercise and the exercise price.  Any references to the
issuance of Shares in any documents related to the Option shall not be
applicable in these circumstances.  In addition, in these circumstances,
Section 2.2(b) of the Award Agreement and Section 5.4(b) of the Plan shall not
apply.

 

A-29

--------------------------------------------------------------------------------